Exhibit 10.21

 

SECOND AMENDMENT

 

THIS SECOND AMENDMENT is dated as of November 26, 2002 (this “Second Amendment”)
between HUGHES ELECTRONICS CORPORATION, a corporation organized and existing
under the laws of Delaware (the “Borrower”), and GENERAL MOTORS ACCEPTANCE
CORPORATION, a corporation organized under the laws of Delaware (the “Lender”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower and Lender entered into a certain Revolving Credit
Agreement dated as of October 1, 2001, which agreement was amended by that
certain First Amendment to Credit Agreement (the “First Amendment”) dated as of
February 20, 2002 (as amended by the First Amendment, the “Credit Agreement”);
and

 

WHEREAS, the Borrower and the Lender entered into a certain Loan Set-Off and
Security Agreement dated as of October 1, 2001, which agreement was amended by
the First Amendment (as amended by the First Amendment, the “Loan Set-Off and
Security Agreement”); and

 

WHEREAS, the Borrower, the Lender, Bank of America, N.A., as administrative
agent under the Existing Credit Agreement (the “Administrative Agent”) and Bank
of America, N.A. as collateral agent under the Collateral Documents (as defined
in the Existing Credit Agreement) (the “Collateral Agent”) entered into a
certain Intercreditor Agreement dated as of February 20, 2002; and

 

WHEREAS, the Borrower and the Lender have agreed to amend the First Amendment in
the manner provided below; and

 

WHEREAS, the Borrower and the Lender have agreed to further amend the Credit
Agreement and the Loan Set-Off and Security Agreement in the manner provided
below; and

 

WHEREAS, the Borrower, Lender, Administrative Agent and Collateral Agent have
agreed to amend the Intercreditor Agreement in the manner provided below.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1.        Defined Terms. Except as otherwise expressly specified herein, the
terms defined in the Credit Agreement shall have their defined meanings when
used herein.

 

2.        Second Amendment of the Credit Agreement. The Credit Agreement
(including the Exhibits thereto) is hereby further amended in accordance with
Exhibit A hereto: (a) by deleting each term thereof which is lined out; and (b)
by inserting each term thereof which is double underlined, in each case in the
place where such term appears therein.

 

3.        Second Amendment of the Loan Set-Off and Security Agreement. The Loan
Set-Off and Security Agreement is hereby further amended in accordance with
Exhibit B hereto: (a)



--------------------------------------------------------------------------------

by deleting each term thereof which is lined out; and (b) by inserting each term
thereof which is double underlined, in each case in the place where such term
appears therein.

 

4.        Amendment to Intercreditor Agreement. Concurrently with the execution
of this Second Amendment, the Intercreditor Agreement is being amended as set
forth in Exhibit C (as so amended, or as hereafter amended, modified or
supplemented, the “Intercreditor Agreement”).

 

5.        Amendment to First Amendment. The First Amendment is hereby amended in
accordance with Exhibit D hereto: (a) by deleting each term thereof which is
lined out; and (b) by inserting each term thereof which is double underlined, in
each case in the place where such term appears therein.

 

6.        Existing Credit Agreement. Concurrently with the execution of this
Second Amendment, the Existing Credit Agreement is being amended and restated in
its entirety as set forth in Exhibit E (as so amended and restated, or as
hereafter amended, modified or supplemented, the “Existing Credit Agreement”).

 

7.        No Other Amendments. Except as expressly stated herein, the provisions
of the Credit Agreement, the Loan Set-Off and Security Agreement and the First
Amendment are and shall remain in full force and effect.

 

8.        Amendment; Consent. This Second Amendment shall be effective upon the
later to occur of (i) execution of this Second Amendment by the Borrower and the
Lender and (ii) repayment by Borrower to Lender of the $500 Million Promissory
Note.

 

9.        Representations of Borrower; Conditions Precedent; Reliance. The
Borrower hereby affirms that, after giving effect to this Second Amendment, (i)
all representations and warranties set forth in that certain Amendment No. 8 to
the Existing Credit Agreement dated the date hereof (the “8th Amendment”) are
true and correct in all respects and (ii) all conditions precedent of Borrower
set forth in the 8th Amendment have been satisfied or waived. The Borrower
acknowledges that the Lender is relying upon such representations and warranties
and conditions precedent in executing this Second Amendment, and that any
breach, inaccuracy or default by Borrower of the terms of the 8th Amendment or
any documents delivered by Borrower thereunder shall be subject to Section 9.1
of the Credit Agreement.

 

10.        Governing Law; Counterparts.

 

(a)        THIS SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.

 

(b)        This Second Amendment may be executed in any number of counterparts,
all of which counterparts, taken together, shall constitute one and the same
instrument.

 

-2-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Second Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

HUGHES ELECTRONICS CORPORATION

By:

   

--------------------------------------------------------------------------------

Title:

   

--------------------------------------------------------------------------------

 

 

GENERAL MOTORS ACCEPTANCE

CORPORATION

By:

   

--------------------------------------------------------------------------------

Title:

   

--------------------------------------------------------------------------------

 

3



--------------------------------------------------------------------------------

EXHIBIT A

 

CREDIT AGREEMENT

 



--------------------------------------------------------------------------------

 

EXHIBIT B

 

LOAN SET-OFF AND SECURITY AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT C

 

INTERCREDITOR AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT D

 

FIRST AMENDMENT



--------------------------------------------------------------------------------

EXHIBIT E

 

 

 

EXISTING CREDIT AGREEMENT

 



--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Revolving Credit Agreement

 

Dated as of October 1, 2001

 

between

 

Hughes Electronics Corporation

 

and

 

General Motors Acceptance Corporation

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

         

Page

--------------------------------------------------------------------------------

    

SECTION 1

         

DEFINITIONS

    

1.1

  

Definitions.

  

1

    

SECTION 2

         

THE CREDIT

    

2.1

  

The Commitment.

  

7

2.2

  

The Loans.

  

7

2.3

  

Requests for Loans.

  

7

2.4

  

Interest and Principal on Loans.

  

7

2.5

  

Loan Accounts.

  

7

2.6

  

Disbursements and Payments

  

8

    

SECTION 3

         

PAYMENT OF COSTS AND REDUCTION OF THE COMMITMENT

    

3.1

  

Indemnification.

  

8

3.2

  

Increased Costs.

  

8

3.3

  

Taxes.

  

9

3.4

  

Prepayment.

  

9

3.5

  

Reduction of Commitment by Borrower.

  

10

3.6

  

Notice of Reductions.

  

10

3.7

  

Effect of Reduction of Commitment.

  

10

    

SECTION 4

         

[INTENTIONALLY LEFT BLANK]

         

SECTION 5

         

CONDITIONS PRECEDENT

    

5.1

  

Conditions Precedent to Signing Date.

  

11

5.2

  

Conditions Precedent to Effective Date.

  

11

5.3

  

Conditions Precedent to Loans.

  

12

    

SECTION 6

         

REPRESENTATIONS AND WARRANTIES

    

6.1

  

Authority of Borrower.

  

13

6.2

  

Binding Obligations.

  

13

 

-1-



--------------------------------------------------------------------------------

6.3

  

Incorporation of Restricted Subsidiaries.

  

13

6.4

  

No Contravention.

  

13

6.5

  

Notices.

  

14

6.6

  

Financial Statements.

  

14

6.7

  

ERISA.

  

14

6.8

  

Regulation U.

  

14

6.9

  

Taxes.

  

14

6.10

  

Insurance.

  

15

6.11

  

Liens.

  

15

SECTION 7

AFFIRMATIVE COVENANTS OF BORROWER

7.1

  

Use of Proceeds of Loans.

  

15

7.2

  

Management of Business.

  

15

7.3

  

Notice of Certain Events.

  

15

7.4

  

Records.

  

16

7.5

  

Information Furnished.

  

16

7.6

  

Execution of Other Documents.

  

17

7.7

  

ERISA.

  

17

7.8

  

Compliance with Law.

  

17

SECTION 8

NEGATIVE COVENANTS OF BORROWER

8.1

  

Liens.

  

18

8.2

  

Mergers, Liquidations and Sales of Assets.

  

19

8.3

  

Defaults.

  

20

8.4

  

Compliance with Regulations.

  

20

8.5

  

Financial Covenants.

  

20

SECTION 9

EVENTS OF DEFAULT

9.1

  

Events of Default.

  

21

9.2

  

Recovery of Amounts Due.

  

23

9.3

  

Rights Cumulative.

  

24

SECTION 10

THE LENDER

10.1

  

Representations By Lender.

  

24

 

-2-



--------------------------------------------------------------------------------

 

SECTION 11

 

MISCELLANEOUS PROVISIONS

 

11.1

  

Amendments and Waivers.

  

24

11.2

  

Notices.

  

24

11.3

  

Waiver.

  

25

11.4

  

NEW YORK LAW.

  

26

11.5

  

Headings.

  

26

11.6

  

Accounting Terms.

  

26

11.7

  

Counterparts.

  

26

11.8

  

Singular; Plural.

  

27

11.9

  

Illegality.

  

27

11.10

  

Assignments.

  

27

11.11

  

Fees and Expenses.

  

27

11.12

  

Indemnity.

  

27

11.13

  

Waiver of Right to Trial by Jury.

  

28

 

 

-3-



--------------------------------------------------------------------------------

 

REVOLVING CREDIT AGREEMENT

 

THIS REVOLVING CREDIT AGREEMENT (“Agreement”) is entered into as of October 1,
2001 (the “Signing Date”) between HUGHES ELECTRONICS CORPORATION, a corporation
organized and existing under the laws of Delaware (“Borrower”), and GENERAL
MOTORS ACCEPTANCE CORPORATION, a corporation organized under the laws of
Delaware (“GMAC”).

 

R E C I T A L S

 

WHEREAS, Borrower and Lender wish to enter into a credit facility to provide
Borrower with additional liquidity and to assure the timely and ultimate payment
of all sums payable hereunder;

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrower and Lender agree as follows:

 

SECTION 1

DEFINITIONS

 

1.1 Definitions.

 

“Applicable Amount” means 12.5 basis points per annum on the outstanding
principal amount of the Loans.

 

“Affiliate” means, with respect to Lender, any other Person where the beneficial
interest in a majority of the regular, voting securities of such Person is
directly or indirectly in control of, controlled by or under common control
with, Lender or any Person who owns the beneficial interest in a majority of the
regular, voting securities of the Lender, directly or indirectly.

 

“Authorized Designee” means the chief executive officer, the vice chairman, the
chief financial officer, treasurer or the assistant treasurer of Borrower, or
any other officer of Borrower specified as being an Authorized Designee in the
certificate delivered pursuant to Section 5.2(c).

 

“Availability Period” means the period commencing on the Effective Date and
ending on the Termination Date.

 

“Bank of America” means Bank of America, NA.

 

“Borrowing Date” means a date on which funds are advanced to Borrower by Lender
pursuant to a Loan Request.

 

“Business Day” means a day other than a Saturday or Sunday on which banks are
open for business in Los Angeles, California, Detroit, Michigan and New York,
New York.



--------------------------------------------------------------------------------

“Commitment” means the principal amount of the Credit Balance Account that is
then outstanding, but not more than $1.5 billion ($1,500,000,000), as such
amounts may be reduced or changed pursuant to Section 3.5. In the event that the
Borrower has requested a set-off of the Credit Balance Account pursuant to
Section 7 of the Loan Set-Off and Security Agreement, the amount of the
Commitment shall not exceed $1.5 billion ($1,500,000,000).

 

“Compliance Certificate” means a certificate in the form of Exhibit D, properly
completed and signed by Borrower’s Chief Financial Officer, Treasurer, Chief
Accounting Officer or an Assistant Treasurer.

 

“Consolidated Adjusted Net Worth” means, as of the date of determination
thereof, the consolidated stockholder’s equity of Borrower and its Subsidiaries
determined in accordance with GAAP adjusted by adding back the amount by which
such consolidated stockholder’s equity has been reduced (or by subtracting the
amount by which stockholder’s equity has been increased) on account of (a)
changes subsequent to December 31, 1992 in the long term liability of Borrower
and its Subsidiaries for post-retirement benefits other than pensions and (b)
specified material non-cash adjustments resulting from the adoptions of future
pronouncements of the Financial Accounting Standards Board.

 

“Consolidated EBITDA” means, for any period, for Borrower and its Subsidiaries
on a consolidated basis, an amount equal to the sum of (a) Consolidated Net
Income, plus (b) Consolidated Interest Charges, plus (c) the amount of taxes,
based on or measured by income, used or included in the determination of such
Consolidated Net Income, plus (d) the amount of depreciation and amortization
expense deducted in determining such Consolidated Net Income; plus (e) if a
non-cash charge is taken in connection with the write-off of equity investment
in Sky Perfect Communications, Inc., the amount of such non-cash charge; plus
(f) the noncash component of any unusual or nonrecurring item of loss or expense
(or minus the noncash component of any unusual or nonrecurring item of gain or
income) to the extent used or included in the determination of such Consolidated
Net Income, provided that with respect to accruals or reserves for future cash
disbursements, such future cash disbursements shall be deducted in the fiscal
period in which such cash disbursement is made.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations and liabilities, whether current
or long-term, for borrowed money (including Loans hereunder), and (b) that
portion of obligations with respect to capital leases that are capitalized in
the consolidated balance sheet of Borrower and its Subsidiaries in excess of an
aggregate amount of $25,000,000.

 

“Consolidated Interest Charges” means, for any period, for Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, fees, charges and related



--------------------------------------------------------------------------------

expenses payable by Borrower and its Subsidiaries in connection with borrowed
money (including capitalized interest) or in connection with the deferred
purchase price of assets and imputed interest associated with the assumption of
liabilities relating to programming contracts under purchase accounting in
accordance with GAAP, in each case to the extent treated as interest in
accordance with GAAP, and (b) the portion of rent payable by Borrower and its
Subsidiaries with respect to such period under capital leases that is treated as
interest in accordance with GAAP.

 

“Consolidated Net Income” means, for any period, for Borrower and its
Subsidiaries on a consolidated basis, the net income of Borrower and its
Subsidiaries from continuing operations after extraordinary items (excluding
gains or losses from Dispositions of assets) for that period.

 

“Consolidated Tangible Net Worth” means, at any date of determination,
Consolidated Adjusted Net Worth less the consolidated intangible assets of
Borrower and its Subsidiaries, determined in accordance with GAAP.

 

“Credit Balance Account” means up to $1.5 billion of restricted funds deposited
by Borrower with GMAC pursuant to the Loan Set-Off and Security Agreement
against which GMAC has the legally enforceable right to set-off in order to
collect amounts owing under this Agreement.

 

“Credit Balance Account Rate” means the interest rate payable by GMAC to
Borrower from time to time pursuant to the Loan Set-Off and Security Agreement.

 

“Debt Rating” means, as of any date of determination, the rating as determined
by either Standard & Poor’s Ratings Services or Moody’s Investors Service, Inc.
(collectively, the “Debt Ratings”) of (a) the Borrower’s senior unsecured
long-term debt or (b) if the foregoing debt is not outstanding, then the rating
of this credit facility or the implied rating of senior unsecured and non-credit
enhanced debt securities, provided that if both ratings in this clause (b) have
been issued then both shall apply; or (c) if neither (a) nor (b) apply, then the
rating of long-term debt issued by equipment trusts guaranteed by Borrower, if
any. Initially, the Debt Ratings shall be determined from the certificate
delivered pursuant to Section 5.2(d). Thereafter the Debt Ratings shall be
determined from the most recent public announcement of any changes in such Debt
Ratings.

 

“Effective Date” means the date the conditions set forth in Section 5.2 are
satisfied or waived by the Lender.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower or any Subsidiary of Borrower within the
meaning of Section 414(b), 414(c) or 414(m) of Internal Revenue Code of 1986, as
amended.

 

“Event of Default” means any event specified in Section 9.1.



--------------------------------------------------------------------------------

 

“Existing Credit Agreement” means the Amended and Restated Revolving Credit
Agreement (Multi-Year Facility) dated as of November 24, 1999, as amended, among
Borrower, GMAC, the banks party thereto and Bank of America, as agent for such
banks.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any successor thereto.

 

“Financing Statement” means the UCC-1 financing statement executed by Borrower
evidencing Lender’s first-priority properly perfected security interest in the
Credit Balance Account.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the accounting
profession), or in such other statements by such other entity as may be in
general use by significant segments of the U.S. accounting profession, which are
applicable to the circumstances as of the date of determination.

 

“Interest Payment Date” means the last day of each calendar quarter beginning
with December 31, 2001.

 

“Intercreditor Agreements” means the Intercreditor Agreement among the Borrower,
GMAC and Bank of America, in its capacity as Administrative Agent and as
Collateral Agent.

 

“Lender” shall mean GMAC.

 

“Leverage Ratio” means, as of the end of any fiscal quarter, for the Borrower
and its Subsidiaries on a consolidated basis, the ratio of (a) Consolidated
Funded Indebtedness as of such date, less the principal amount of the Credit
Balance Account and other cash and cash equivalents of the Borrower and its
Subsidiaries as of such date, to (b) Consolidated EBITDA for the period of the
four fiscal quarters ended on such date.

 

“Lien” means any trust deed, mortgage, pledge, hypothecation, assignment,
security interest, lien, charge or encumbrance, or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the lien of an attachment, judgment or
execution, or any conditional sale or other title retention agreement, any
capitalized lease, and the filing of, or agreement to give, any financing
statement under the Uniform Commercial Code or comparable law of any
jurisdiction, but excluding financing statements filed to give notice of leases
in the ordinary course of business).

 

“Loan” or “Loans” means the $1.5 Billion Loan.

 

“Loan Set-Off and Security Agreement” means an agreement between Borrower and
GMAC in the form of Exhibit E hereto.



--------------------------------------------------------------------------------

 

“Loan Request” means a notice given by Borrower pursuant to Section 2.3.

 

“Material Change” means any adverse change which could reasonably be expected to
materially impair Borrower’s ability to timely and fully perform its obligations
under this Agreement.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Note” means the $1.5 Billion Promissory Note.

 

“PAS” means PanAmSat Corporation.

 

“Person” means any legal individual, firm, company, corporation, joint venture,
joint-stock company, trust, unincorporated organization, governmental or state
entity, or any association or partnership (whether or not having separate legal
personality) of two or more of the foregoing.

 

“Plan” means any employee benefit pension plan which is subject to the
provisions of Title IV of ERISA and which is maintained for employees of
Borrower or any Subsidiary.

 

“Principal Amount” means, when used with reference to any Loan, the amount
requested in the Loan Request relating thereto and made available to Borrower by
the Lender hereunder.

 

“Principal Repayment Date” means the Termination Date.

 

“Reportable Event” means any of the events set forth in Section 4043(b) of ERISA
or the regulations thereunder excluding those events for which the 30-day notice
requirement is waived, a withdrawal from a Plan described in Section 4063 of
ERISA, or a cessation of operations described in Section 4062(e) of ERISA.

 

“Required Rating” means a Debt Rating by S&P of “BB-” or better and a Debt
Rating by Moody’s of “Ba3” or better.

 

“Restricted Subsidiaries” means each Subsidiary (i) having assets exceeding 10%
of the Consolidated Tangible Net Worth of Borrower and its Subsidiaries on a
consolidated basis or (ii) having operating revenues exceeding 10% of the
operating revenues of Borrower and its Subsidiaries on a consolidated basis, in
each case as shown on the pro forma financial statements dated as of June 30,
1997 and, thereafter, as shown on the audited consolidated financial statements
of Borrower and its Subsidiaries as of the end of the fiscal year immediately
preceding the date of determination; provided, however, that “Restricted
Subsidiary” shall not include any Subsidiary which is a corporation created
solely to purchase receivables from Borrower or any of its Subsidiaries, and
which would not, in accordance with GAAP, be included in the consolidated
financial statements of Borrower.

 

“S&P” means Standard & Poor’s Ratings Services.



--------------------------------------------------------------------------------

 

“Stockholder’s Equity” means, as of any date of determination for Borrower and
its Subsidiaries on a consolidated basis, stockholder’s equity as of that date
determined in accordance with GAAP.

 

“Signing Date” means October 1, 2001.

 

“Subsidiaries” (individually a “Subsidiary”) means those corporations or
entities of which Borrower owns more than 50% of the voting securities. If
Borrower, subject to the terms hereof, permits its ownership to fall to 50% or
below of outstanding voting shares of any Subsidiary, such Subsidiary shall
thereupon cease to be a Subsidiary for all purposes hereof.

 

“Tax” and “Taxes” mean all taxes, levies, imposts, duties, fees or other charges
of whatsoever nature however imposed by any country or any subdivision or
authority of or in that country in any way connected with this Agreement or any
instrument or agreement required hereunder, and all interest, penalties or
similar liabilities with respect thereto, except such taxes as are imposed on or
measured by Lender’s net income or capital and franchise taxes, by the country
or any subdivision or authority of or in that country in which Lender’s
principal office is located.

 

“Termination Date” means September 30, 2002; provided, that if no Event of
Default or Unmatured Event of Default has occurred and is continuing, Borrower
shall have the right, exercisable from time to time by giving written notice to
Lender not more than forty-five (45) days before the Termination Date then in
effect but not less than 5 Business Days before the Termination Date then in
effect (unless the Termination Date then in effect is on a calendar quarter end,
then written notice must be received by Lender at least 10 Business Days prior
to the Termination Date then in effect), to extend the Termination Date to the
last day of the next calendar month; provided, further, that in no event shall
the Termination Date be later than March 31, 2003. If the scheduled Termination
Date is not a Business Day, the Termination Date shall be the next preceding
Business Day.

 

“Unmatured Event of Default” means an event which with the passage of time or
the giving of notice, or both, would become an Event of Default.



--------------------------------------------------------------------------------

 

“Voting Stock” means capital stock of Borrower having voting power under
ordinary circumstances to elect directors of Borrower.

 

“Withdrawal Liability” means, as of any determination date, the aggregate amount
of the liabilities, if any, pursuant to Section 4201 of ERISA if the Borrower or
any ERISA Affiliate made a complete withdrawal from all Plans and any increase
in contributions pursuant to Section 4243 or ERISA.

 

“$1.5 Billion Loan” means a loan up to $1.5 Billion (including principal,
interest, fees, indemnities and all other amounts, and including interest
accruing after commencement of a proceeding in bankruptcy, reorganization or
insolvency, whether or not allowable as a claim) secured solely by the Credit
Balance Account.

 

“$1.5 Billion Promissory Note” means the Promissory Note in the principal sum of
$1.5 billion dated the approximate even date of this Agreement in favor of
Lender and executed by Borrower which Promissory Note is secured solely by the
Credit Balance Account.

 

SECTION 2

THE CREDIT

 

2.1 The Commitment.

 

(a) From time to time, during the Availability Period, Lender agrees to make a
loan up to $1.5 Billion secured solely by the Credit Balance Account to Borrower
in U.S. Dollars up to the amount of the Commitment, subject to reduction of such
amount at Borrower’s option, pursuant to Section 3.5.

 

(b) The aggregate principal amount of such Loans outstanding at any one time
shall not exceed the then current amount of the Commitment.

 

4.2 The Loans.    Each Loan shall be in U.S. Dollars, and shall be in the
minimum amount of $5,000,000 with any additional amounts in integral multiples
of $1,000,000. This is a revolving credit, and Borrower may, during the
Availability Period, reborrow amounts repaid or prepaid. No Loan nor any part of
any Loan shall be repaid except at the times and in the manner expressly
provided herein.



--------------------------------------------------------------------------------

 

2.3 Requests for Loans. Each Loan shall be made upon irrevocable written or
telephonic notice, confirmed promptly in writing, substantially in the form of
Exhibit A hereto, by Borrower to the Lender, which notice shall be received by
such Lender not later than 11 a.m. Detroit time not less than 2 Business Days
prior to the Borrowing Date.

 

2.4 Interest and Principal on Loans. The outstanding Principal Amount of each
Loan shall bear interest until payment is due in full (computed daily on the
basis of a 360 day year and actual days elapsed) at the rate of interest for
each calendar month equal to the Credit Balance Account Rate for such month plus
the Applicable Amount. Upon each increase or decrease in the Credit Balance
Account Rate, the rate of interest shall be increased or decreased by the same
amount as the increase or decrease in the Credit Balance Account Rate. In no
event shall the applicable interest rate under this section or Section 2.6(c)
exceed the maximum permitted by law. Borrower shall pay interest on each Loan on
each Interest Payment Date for the interest accruing since the previous Interest
Payment Date on such Loan. Borrower shall repay in full the Principal Amount of
each Loan on the Termination Date.

 

2.5 Loan Accounts. Lender shall open and maintain on its books one or more loan
accounts in Borrower’s name. Each loan account shall show (without duplication)
as debits thereto each Loan and as credits thereto all Loan payments received by
Lender and applied to principal so that the balance of the loan account(s) at
all times reflect the principal amount due Lender from Borrower. All entries in
said books shall be presumptive evidence of the making of each Loan, the
obligation of Borrower to repay each Loan, and all payments received and
disbursed by Lender.

 

2.6 Disbursements and Payments

 

(a) Each Loan shall be made in immediately available funds (or such other funds
as Borrower may require) at Bank of America, Concord, CA, ABA # 121000358,
Account #123560-6628, or such other office designated by Borrower from time to
time and each payment of principal, interest and other sums under this Agreement
shall be made in immediately available funds (or such other funds as Lender may
require) at Chase Manhattan Bank, ABA # 0210-00021, General Motors Acceptance
Corporation Acct. # 910-2-476646, Ref: Hughes Electronics Corporation, Attn:
Mervis Johnson, or such other office designated by Lender from time to time.

 

(b) Each payment by Borrower shall be made to the Lender without set-off or
counterclaim and not later than 12 noon Detroit time on the day such payment is
due. All sums received after such time shall be deemed received on the next
Business Day.

 

(c) Any sum of principal or interest payable by Borrower hereunder if not paid
when due shall bear interest (payable on demand) from its due date until payment
in full (computed daily on the basis of a 360 day year and actual days elapsed)
at a rate per annum equal to the Credit Balance Account Rate plus the Applicable
Amount plus one percentage point.



--------------------------------------------------------------------------------

 

2.7 Collateral. The holder of the $1.5 Billion Promissory Note shall have the
primary rights to the Credit Balance Account pursuant to the terms and
conditions of the Loan Set-Off and Security Agreement.

 

SECTION 3

PAYMENT OF COSTS AND REDUCTION

OF THE COMMITMENT

 

3.1 Indemnification. If Borrower fails to borrow, pay or prepay any Loan on a
date designated to Lender in a notice pursuant to this Agreement, Borrower shall
reimburse Lender within 15 days after receipt of written demand for any loss
incurred by it as a result of the timing of such payment or non-borrowing,
including without limitation any loss incurred in liquidating or employing funds
from third parties and those costs set forth in Section 3.4 below. A certificate
of Lender setting forth the amounts reasonably necessary so to reimburse it in
respect of any loss shall be conclusive and binding absent manifest error.

 

3.2 Increased Costs. If after the date hereof, there shall in the reasonable
opinion of the Lender be any change in the tax, accounting or rating agency
treatment of the Commitment, the Loans or the Credit Balance Account, Lender
shall give prompt notice to Borrower describing such change at least four
Business Days prior to the date Lender will begin to implement additional
charges with respect to Borrower. If the result of any of the foregoing is to
increase the cost or reduce the profit to Lender under this Agreement by an
amount deemed by Lender to be material, then, within 15 days after written
demand by Lender, Borrower will pay to Lender such additional amount or amounts
as will compensate Lender for such increased cost incurred or reduction in
profit suffered by Lender. A certificate of Lender setting forth the basis for
determining such additional amount or amounts necessary to compensate the Lender
shall be conclusive and binding absent manifest error.

 

3.3 Taxes. All payments or reimbursements under this Agreement and any
instrument or agreement required hereunder shall be made without set-off or
counterclaim and free and clear of and without deduction for any and all present
and future Taxes. Borrower agrees to cause all such Taxes to be paid on behalf
of Lender directly to the appropriate governmental authority. If Borrower is
legally prohibited from complying with this section, payments due to Lender
under this Agreement and any instrument or agreement required hereunder shall be
increased so that, after provisions for Taxes and all Taxes on such increase,
the amounts received by Lender will be equal to the amounts required under this
Agreement and any instrument or agreement required hereunder as if no Taxes were
due on such payments. Borrower shall indemnify Lender for the full amount of
Taxes payable by Lender and any liabilities (including penalties, interest and
expenses) arising from such Taxes within 30 days from any written demand by
Lender. Borrower shall provide evidence that all applicable Taxes



--------------------------------------------------------------------------------

have been paid to the appropriate taxing authorities by delivering to Lender
official tax receipts or notarized copies or other evidence thereof satisfactory
to Lender, within 90 days after the due date for such Tax payment.

 

3.4 Prepayment.

 

(a) Voluntary Prepayment. Upon the irrevocable written notice of Borrower
received by Lender by 11 a.m. Detroit time at least 5 Business Days prior to the
prepayment of a Loan (unless such prepayment of a Loan is on calendar quarter
end, then written notice must be received by Lender by 11 a.m. Detroit time at
least 10 Business Days prior to the prepayment of a Loan), Borrower may prepay
any Loan; but such prepayment shall be in an amount of at least $5,000,000 with
integral multiples of $1,000,000 in excess thereof. The notice of prepayment
shall specify the date of the prepayment, the amount of the prepayment and the
Loan to be prepaid. Each such prepayment shall be made on the date specified and
shall be accompanied by the payment of accrued interest on the amount prepaid.
Subject to compliance with the foregoing procedures, Loans may be prepaid at any
time without cost or penalty of any kind except for any costs incurred by Lender
with respect to a prepayment of any associated liabilities of the Lender,
including without limitation commercial paper.

 

(b) Intentionally Deleted.

 

3.5 Reduction of Commitment by Borrower. Borrower may, upon 10 Business Days’
prior written notice (which notice shall be irrevocable) reduce the Commitment.
Such a reduction shall be in an integral multiple of $5,000,000. Borrower shall,
on the effective date of each such reduction, repay to Lender that portion of
each Loan which exceeds the amount of the Commitment as reduced, together with
accrued interest on the amount paid. After the effective date of each reduction,
the Lender’s obligations under this Agreement shall be based on the reduced
Commitment.

 

3.6 Notice of Reductions. Each notice of reduction or prepayment given pursuant
to Section 3.4 or 3.5 shall be irrevocable, shall specify the date upon which
such reduction or prepayment is to be made and, in the case of a notice of
prepayment, shall obligate Borrower to make such prepayment on such date.



--------------------------------------------------------------------------------

 

3.7 Effect of Reduction of Commitment. Borrower may terminate the Commitment at
any time prior to the Effective Date upon notice thereof to Lender. The
obligations of Borrower under Sections 3.1, 3.2, 3.3, 11.11, 11.12 and 11.13
shall survive the cancellation or termination of the Commitment and the
termination of this Agreement.

 

SECTION 4

[INTENTIONALLY LEFT BLANK]

 

SECTION 5

CONDITIONS PRECEDENT

 

5.1 Conditions Precedent to Signing Date. The occurrence of the Signing Date is
subject to the condition that on the Signing Date this Agreement, duly executed
and delivered by the parties hereto, shall have been delivered to Lender.

 

5.2 Conditions Precedent to Effective Date. The obligation of Lender to make the
initial Loans hereunder is subject to the condition that on the Effective Date
there shall have been delivered to the Lender:

 

(a) The $1.5 Billion Promissory Note, duly executed and delivered by the
Borrower.

 

(b) The favorable written opinions, dated the Effective Date, of the General
Counsel or Assistant General Counsel of Borrower in the form set out in Exhibit
C with such changes as are consented to by the Lender.

 

(c) Certificate of the Secretary or an Assistant Secretary of Borrower dated the
Effective Date as to (i) the Certificate of Incorporation and the By-laws of
Borrower, (ii) the resolution of the Board of Directors of Borrower in
connection with this Agreement, and (iii) the incumbency and signatures of the
person authorized to execute and deliver this Agreement and any other
instrument, document or other agreement required hereunder on the Effective
Date.

 

(d) A certificate, signed by a vice president of Borrower dated the Effective
Date certifying: (i) that since December 31, 2000, there has been no change in
the financial condition, business, operations or properties of Borrower and its
Subsidiaries taken as a whole which constitutes a Material Change; (ii) that no
event has occurred and is continuing or would result from the making of a Loan
which constitutes or would constitute an Event of Default or an Unmatured Event
of Default; and (iii) the Debt Ratings as of the Effective Date.

 

(e) Certificate of Good Standing in relation to Borrower issued by the Secretary
of the State of Delaware, dated not more than one month prior to the Effective
Date.

 

(f) Evidence of Borrower’s Debt Ratings from both S&P and Moody’s.



--------------------------------------------------------------------------------

 

(g) The Loan Set-Off and Security Agreement, duly executed and delivered by
Borrower.

 

(h) Payment of a $5 million commitment fee.

 

(i) The Financing Statement, duly executed and delivered by the Borrower.

 

5.3 Conditions Precedent to Loans. The obligation of Lender to disburse each
Loan (including the first Loan) is subject to: (a) the condition that the Lender
shall not deem itself insecure at the time of the disbursement of any Loan
(including the first Loan) and (b) the following conditions and by communicating
a Loan Request, Borrower is deemed to certify that: (i) to the best knowledge of
the Authorized Designee making such Loan Request, the representations and
warranties contained in this Agreement and any other documents delivered
pursuant hereto are true and correct in all material respects on the date of
such Loan Request; (ii) the financial statements delivered to Lender by Borrower
pursuant to Section 7.5 on the date most nearly preceding the Loan Request
present fairly the financial position and results of operation and changes in
financial position of Borrower and its consolidated Subsidiaries as at the end
of, and for the fiscal period to which such statements relate (subject, in the
case of unaudited financial statements to year end adjustments); and (iii) to
the best knowledge of the Authorized Designee making such Loan Request, no Event
of Default or Unmatured Event of Default has occurred and is continuing except
such Events of Default or Unmatured Events of Default as have been expressly
waived by the Lender.

 

In addition, the obligation of Lender to disburse each Loan (including the first
Loan) is subject to the due execution and delivery to Lender of: (x) an
amendment of each existing credit agreement, waiver of claims, or other document
in form and substance satisfactory to Lender, which has the effect of waiving
all claims by Borrower’s existing lenders with respect to the Credit Balance
Account and any funds represented thereby while there remains outstanding any
obligation owed to Lender under the $1.5 Billion Promissory Note or this
Agreement; (y) a waiver of claims or other document in form and substance
satisfactory to Lender with respect to the Credit Balance Account and any funds
represented thereby executed by lenders to PAS under any credit agreement the
proceeds of which will be used, directly or indirectly, to repay existing loans
by Borrower to PAS; and (z) indemnification agreements in form and substance
satisfactory to Lender executed by Borrower and any entity which beneficially
owns 51% or more of the issued and outstanding capital stock of Borrower having
voting power under ordinary circumstances to elect directors of Borrower
(“Majority Owner”) with respect to claims, damages, losses, liabilities and
expenses incurred or suffered by Lender as a result of claims asserted against
the Credit Balance Account by shareholders of PAS other than Borrower, and
creditors of PAS or Borrower that have not specifically waived claims (or their
successors, representatives or assigns) arising out of or related to the
distribution of funds by PAS to Borrower and/or the funding by Borrower of the
Credit Balance Account.

 

SECTION 6

REPRESENTATIONS AND WARRANTIES

 

6. Borrower represents and warrants that as of the Effective Date:



--------------------------------------------------------------------------------

 

6.1 Authority of Borrower. Borrower (a) is a corporation duly organized and
existing under the laws of the State of Delaware, with its principal corporate
office in Los Angeles County, California, (b) has the corporate power to own its
property and carry on its business as now being conducted, (c) is duly qualified
and authorized to do business, and is in good standing in every state, country
or other jurisdiction where the failure to be so qualified, authorized and in
good standing would have a material adverse effect on Borrower, (d) has full
power and authority to borrow the sums provided for in this Agreement, to
execute, deliver and perform this Agreement and any instrument or agreement
required hereunder, and to perform and observe the terms and provisions hereof
and thereof, (e) has taken all corporate action on the part of Borrower, its
directors or stockholder, necessary for the authorization, execution, delivery
and performance of this Agreement, and any instrument or agreement required
hereunder on the date hereof, (f) requires no consent or approval of any trustee
or holder of any indebtedness or obligation of Borrower to enter into, deliver
or perform its obligations under this Agreement and the Note, except for waivers
provided for in this Agreement, and (g) requires no consent, permission,
authorization, order or license of any governmental authority in connection with
the execution and delivery and performance of this Agreement and any instrument
or agreement required hereunder, or any transaction contemplated hereby, except
as may have been obtained and certified copies of which have been delivered to
Lender.

 

6.2 Binding Obligations. This Agreement is the legal, valid and binding
obligation of Borrower, enforceable against it in accordance with its terms, and
any instrument or agreement required hereunder, when executed and delivered,
will be similarly valid, binding and enforceable.

 

6.3 Incorporation of Restricted Subsidiaries. Each Restricted Subsidiary of
Borrower is a corporation duly incorporated, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and, to the
best of Borrower’s knowledge, is duly licensed or qualified as a foreign
corporation in all jurisdictions where the failure to be so qualified,
authorized and in good standing would have a material adverse effect on Borrower
and its Restricted Subsidiaries taken as a whole.

 

6.4 No Contravention. There is no charter, by-law, or capital stock provision of
Borrower and no provision of any indenture or material agreement, written or
oral, to which Borrower is a party or under which Borrower is obligated, nor is
there any statute, rule or regulation, or any judgment, decree or order of any
court or agency binding on Borrower which would be contravened by the execution,
delivery and performance of this Agreement, or any instrument or agreement
required hereunder, or by the performance of any provision, condition, covenant
or other term hereof or thereof.

 

6.5 Notices. Except as previously disclosed in writing to Lender, no event has
occurred which, to the best of its knowledge, would require Borrower to notify
Lender pursuant to Section 7.3 hereof.

 

6.6 Financial Statements. The financial statements dated December 31, 2000 and
June 30, 2001 furnished by Borrower to the Lender, fairly present the financial
position and results of operation and changes in financial position of Borrower
and its consolidated



--------------------------------------------------------------------------------

Subsidiaries as at the end of, and for the fiscal periods to which such
statements relate, and such financial statements were prepared in accordance
with GAAP, except, in the case of June 30, for footnotes and year-end audit
adjustments. Since June 30, 2001, there has been no Material Change. Neither
Borrower nor any Subsidiary had any contingent obligations, liabilities for
taxes or other outstanding financial obligations at June 30, 2001 which are
material in the aggregate, except as disclosed in such financial statements or
in the Opinion of Counsel.

 

6.7 ERISA. Based upon ERISA and the regulations and published interpretations
thereunder, the Plans of Borrower and its Subsidiaries and, to the knowledge of
Borrower, the Plans of any other ERISA Affiliates, are in material and
substantial compliance in all material respects with the applicable provisions
of ERISA and Borrower and its Subsidiaries are in compliance with such Plans in
all material respects. No Reportable Event which has or could be reasonably be
expected to result in termination thereof by the Pension Benefit Guaranty
Corporation or for the appointment by the appropriate United States District
Court of a trustee to administer such Plan has occurred and is continuing with
respect to any Plan.

 

6.8 Regulation U. Borrower is not engaged principally, or as one of its
important activities, in the business of extending credit for the purposes of
purchasing or carrying any “margin stock” within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System; and neither Borrower nor
any of its Subsidiaries is an “investment company” within the meaning of the
Investment Company Act of 1940.

 

6.9 Taxes. Borrower has filed or has had filed on its behalf all federal and
state tax returns which to the knowledge of the financial officers of Borrower
are required to have been filed, and has paid prior to delinquency all taxes
that have become due pursuant to said returns or pursuant to any assessment,
except as are being contested in good faith by appropriate proceedings and as to
which adequate reserves have been provided on the books of Borrower in
accordance with GAAP.

 

6.10 Insurance. Borrower and its Restricted Subsidiaries maintain insurance with
responsible insurance companies, in such amounts and against such risks as is
customarily carried by owners of similar businesses and property, including
protection against loss of use and occupancy, to the extent such insurance is
reasonably available at commercially reasonable rates, and it will furnish
Lender, upon written request, with full information as to the insurance carrier;
provided, however, that Borrower and its Restricted Subsidiaries may self insure
to the extent they deem prudent.

 

6.11 Liens. The properties and assets of Borrower and its Restricted
Subsidiaries, real, personal and mixed, are not subject to any Liens, except for
Liens permitted by this Agreement.



--------------------------------------------------------------------------------

 

SECTION 7

AFFIRMATIVE COVENANTS OF BORROWER

 

7. Borrower covenants and agrees that during the Availability Period or until
the full and final payment of all Loans, unless Lender waives compliance in
writing:

 

7.1 Use of Proceeds of Loans. It will use the proceeds of the Loans made by
Lender to Borrower hereunder for its general corporate purposes.

 

7.2 Management of Business. It will manage its business and conduct its affairs
such that the representations and warranties contained in Sections 6.1 through
6.3 and 6.7 through 6.11 remain true and correct at all times during the
Availability Period.

 

7.3 Notice of Certain Events. It will, and it will cause each of its Restricted
Subsidiaries to, give prompt written notice to Lender of:

 

(a) all Events of Default or Unmatured Events of Default under any of the terms
or provisions of this Agreement;

 

(b) any event of default under any other agreement, contract, indenture,
document or instrument entered, or which may be entered, into by it that could,
if settled unfavorably, result in a Material Change and which has not been
disclosed to Lender, with Lender’s consent, in the opinion of counsel pursuant
to Section 5.2(b);

 

(c) all material changes in senior management otherwise publicly announced;

 

(d) all litigation, arbitration or administrative proceedings involving Borrower
or any of its Subsidiaries which could in the reasonable opinion of Borrower be
expected to result in a Material Change;

 

(e) any other matter which has resulted in, or might in the reasonable opinion
of Borrower result in, a Material Change;

 

(f) concurrently with the public announcement thereof, any proposed Merger or
Disposition affecting any Restricted Subsidiary; and

 

(g) any change in any Debt Rating by S&P or Moody’s.

 

7.4 Records. It will, and it will cause each of its Restricted Subsidiaries to,
keep and maintain full and accurate accounts and records of its operations
according to GAAP and will permit Lender, and its designated officers,
employees, agents, and representatives, to have access thereto and to make
examination thereof at all reasonable times, to make audits, and to inspect and
otherwise check its properties, real, personal and mixed; provided, however,
that such examination and access shall be in compliance with security and
confidentiality requirements of all governmental authorities and Borrower’s
corporate policies.

 

7.5 Information Furnished. It will furnish to Lender:



--------------------------------------------------------------------------------

 

(a) Within 60 days after the close of each quarter, except for the last quarter
of each fiscal year, its consolidated balance sheet as of the close of such
quarter and its consolidated profit and loss statement and cash flow statement
for that quarter and for that portion of the fiscal year ending with such
quarter, all prepared in accordance with GAAP, and all certified by its Chief
Financial Officer, Treasurer, Chief Accounting Officer or an Assistant Treasurer
as presenting fairly the financial position and results of operation and changes
in financial position of Borrower and its consolidated Subsidiaries as at the
end of, and for the fiscal period to which such statements relate, subject to
normal year-end adjustments.

 

(b) Within 120 days after the close of each fiscal year, a complete copy of its
annual financial statements, which statements shall include at least its
consolidated balance sheet as of the close of such fiscal year and its
consolidated profit and loss statement and cash flow statement for such fiscal
year, prepared by Deloitte & Touche L.L.P. (or such other independent certified
public accountants of recognized international standing selected by Borrower) in
accordance with GAAP applied on a basis consistent with that of the previous
year, and which statements shall include the opinion of such accountants, such
opinion not to be qualified or limited because of any restricted or limited
nature of examination made by such accountants or because of a “going concern”
qualification.

 

(c) Within 60 days after the close of each quarter except for the last quarter
of each fiscal year, (and within 120 days after the close of each fiscal year)
its certificate executed by Borrower’s Chief Financial Officer, Treasurer, Chief
Accounting Officer or an Assistant Treasurer that (i) the representations and
warranties set forth in Section 6 (with the exception of Section 6.6) are true
and correct in all material respects; and (ii) no Event of Default or Unmatured
Event of Default has occurred and is continuing except such Events of Default or
Unmatured Events of Default as have been expressly waived by or on behalf of the
Lender.

 

(d) Concurrently with the delivery of the financial statements referred to in
clauses (a) and (b), a duly completed Compliance Certificate signed by
Borrower’s Chief Financial Officer, Treasurer, Chief Accounting Officer or an
Assistant Treasurer.

 

(e) As soon as available, copies of all reports or materials filed or required
to be filed with the Securities and Exchange Commission.

 

(f) Such other information concerning its affairs as Lender may reasonably
request.

 

7.6 Execution of Other Documents. It will promptly, upon demand by Lender,
execute all such additional agreements, documents and instruments in connection
with this Agreement as Lender may reasonably deem necessary.

 

7.7 ERISA. It will, and it will cause each of its Subsidiaries to:

 

(a) At all times, make prompt payment of contributions required to meet the
minimum funding standard set forth in ERISA with respect to its Plans, except to
the extent that waivers are granted by the appropriate governmental agencies;



--------------------------------------------------------------------------------

 

(b) Notify Lender immediately of (i) any Reportable Event which could reasonably
be expected to result in aggregate liability to Borrower and its Subsidiaries in
excess of $75,000,000 and (ii) any other fact arising in connection with any of
its Plans or a Plan of any ERISA Affiliate which has resulted, or could
reasonably be expected to result, in termination thereof by the Pension Benefit
Guaranty Corporation or for the appointment by the appropriate United States
District Court of a trustee to administer such Plan, in each case together with
a statement, if requested by Lender, as to the reasons therefor and the action,
if any, which Borrower or such ERISA Affiliate proposes to take with respect
thereto; and

 

(c) Furnish to Lender, upon its written request, such information concerning any
of its Plans as may be reasonably requested.

 

7.8 Compliance with Law. It will, and will cause each of its Subsidiaries to,
comply with the requirements of all applicable laws, rules, regulations, and
orders of any governmental or regulatory authority, a breach of which would
result in a Material Change, except where contested in good faith by appropriate
proceedings diligently pursued.

 

SECTION 8

NEGATIVE COVENANTS OF BORROWER

 

8. Borrower covenants and agrees during the Availability Period until the full
and final payment of all Loans, unless Lender waives compliance in writing:

 

8.1 Liens.

 

(a) Borrower will not, nor will it permit any Restricted Subsidiary to, issue,
incur, guaranty or assume any indebtedness for money borrowed secured by a Lien
upon any property or assets of Borrower or any Restricted Subsidiary or upon any
shares of stock or indebtedness of any Restricted Subsidiary (whether such
property, assets, shares of stock or indebtedness are now owned or hereafter
acquired) without in any such case effectively providing concurrently with the
issuance, incurrence, guarantee or assumption of any such indebtedness that the
Commitment and Loans and any other obligations of Borrower to the Lender
(together with, if Borrower shall so determine, any other indebtedness of
Borrower or such Restricted Subsidiary ranking equally with the Commitment and
Loans and such other obligations and then existing or thereafter created) shall
be secured equally and ratably with or prior to such indebtedness by a Lien upon
such property, assets, shares of stock or indebtedness to the extent that the
aggregate outstanding amount of such obligations of Borrower to the Lender
exceeds, from time to time, the amount of funds represented by the Credit
Balance Account and immediately available to Lender upon default, unless the
aggregate amount of such indebtedness for money borrowed secured by such Liens,
together with all other indebtedness for money borrowed of Borrower and its
Subsidiaries which (if originally issued, incurred, guaranteed or assumed at
such time) would otherwise be subject to the foregoing restrictions (but not
including indebtedness for money borrowed permitted to be secured under
sub-clauses (1) through (7) of Section 8.1(b)), does not at the time exceed 5%
of Consolidated Adjusted Net Worth.



--------------------------------------------------------------------------------

 

(b) The above restrictions shall not apply to indebtedness of Borrower or any of
its Restricted Subsidiaries secured by:

 

(1) Liens existing as of the date hereof and listed in Exhibit B;

 

(2) Liens on property, assets, shares of stock or indebtedness of any
corporation existing at the time such corporation becomes a Restricted
Subsidiary;

 

(3) Liens on property existing at the time of acquisition of such property by
Borrower or a Restricted Subsidiary, or Liens to secure the payment of all or
any part of the purchase price of property upon the acquisition of such property
by Borrower or a Restricted Subsidiary or to secure any indebtedness incurred or
guaranteed prior to, at the time of, or within 180 days after, the later of the
date of acquisition of such property and the date such property is placed in
service, for the purpose of financing all or any part of the purchase price
thereof, or Liens to secure any indebtedness incurred or guaranteed for the
purpose of financing the cost to Borrower or a Restricted Subsidiary of
improvements to such acquired property; provided, however, that for purposes of
this clause 3, (i) a satellite will be treated as a newly-acquired asset as of
the date it is placed in service and (ii) any satellite transponder acquired
through the exercise of an early buy-out option shall be treated as a
newly-acquired asset as of the date such option is exercised;

 

(4) Liens securing indebtedness of a Restricted Subsidiary owing to Borrower or
to another Restricted Subsidiary;

 

(5) Liens on property of a corporation existing at the time such corporation is
merged or consolidated with Borrower or a Restricted Subsidiary (in accordance
with Section 8.2) or at the time of a sale, lease or other disposition of the
properties of a corporation as an entirety or substantially as an entirety to
Borrower or a Restricted Subsidiary;

 

(6) Liens on property of Borrower or a Restricted Subsidiary in favor of the
United States of America or any state thereof, or any department, agency or
instrumentality or political subdivision of the United States of America or any
state thereof, or in favor of any other country, or any political subdivision
thereof, to secure partial, progress, advance or other payments pursuant to any
contract or statute or to secure any indebtedness incurred for the purpose of
financing all or any part of the purchase price or the cost of construction of
the property subject to such Liens;

 

(7) Liens on stock or assets of PAS;

 

(8) Liens in favor of Lender; or

 

(9) any extension, renewal or replacement (or successive extensions, renewals or
replacements) in whole or in part of any Liens referred to in the foregoing
sub-clauses (1) to (8), inclusively; provided, however, that the principal
amount of indebtedness secured by Liens permitted by sub-clauses (1) to (7)
thereby shall not exceed the principal amount of indebtedness so secured at the
time of the incurrence or guarantee



--------------------------------------------------------------------------------

thereof and that such extension, renewal or replacement shall be limited to all
or a part of the property which secured the Lien so extended, renewed or
replaced (plus improvements on such property).

 

8.2 Mergers, Liquidations and Sales of Assets. It will not, nor will it permit
any of its Restricted Subsidiaries to liquidate or dissolve or enter into any
consolidation, merger, partnership, joint venture, syndicate, pool or other
combination which results in a Material Change (collectively, the “Mergers”) or
convey, sell or lease all or substantially all of its assets or business
(collectively, “Dispositions”), except for:

 

(a) mergers between Subsidiaries, or between Subsidiary and Borrower where
Borrower is the surviving corporation;

 

(b) mergers where Borrower is the surviving corporation;

 

(c) transfers of assets from one Restricted Subsidiary to another Restricted
Subsidiary or from any Restricted Subsidiary to Borrower;

 

(d) sales, leases, transfers or assignments of operating rights, licenses or
franchises in transactions which do not result in a Material Change different
from changes heretofore publicly disclosed;

 

(e) Dispositions of any Restricted Subsidiary provided both Debt Ratings remain
the Required Rating on the effective date of any such dispositions; and

 

provided, however, no Disposition or Merger otherwise permitted by clauses (a)
through (e) above shall take place if before, or after giving effect to any such
Disposition or Merger, an Event of Default or Unmatured Event of Default exists
or would exist.

 

8.3 Defaults. It will not, nor will it permit any of its Restricted Subsidiaries
to, commit or do any act or thing which would constitute an event of default
under any of the material terms or provisions of any other material agreement,
contract, indenture, document or instrument executed, or to be executed by any
of them, except those that may be contested in good faith and would not, if
settled unfavorably, result in a Material Change.

 

8.4 Compliance with Regulations. Borrower will not engage principally, or as one
of its important activities, in the business of extending credit for the
purposes of purchasing or carrying any “margin stock” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System; and it
will not use the proceeds of any Loan for the purpose, directly or indirectly,
whether immediate, incidental or ultimate, (a) to purchase or carry, within the
meaning of such Regulation U, any such margin stock or to extend credit to
others for the purpose of purchasing or carrying any such margin stock, unless
done in strict compliance with such Regulation U and other applicable law and
Borrower shall have executed and delivered to Lender prior to such use a Form
G-3 statement evidencing compliance with such Regulation U and such other
documents relating thereto as Lender shall request, or (b) in a manner which
would violate, or result in a violation of, Regulation T, U, or X of the Board
of Governors of the Federal Reserve System.



--------------------------------------------------------------------------------

 

8.5 Financial Covenants.

 

(a) Stockholder’s Equity. Borrower will not permit Stockholder’s Equity as at
the end of any fiscal quarter to be less than the sum of (i) $9,295,000,000,
(ii) an amount equal to 50% of Borrower’s consolidated net income (as determined
in accordance with GAAP) earned in each fiscal quarter ending after December 31,
2000 (with no deduction for a net loss in any such fiscal quarter) and (iii) an
amount equal to 50% of the aggregate increase in Stockholder’s Equity after
December 31, 2000 by reason of the issuance of capital stock of Borrower
(including upon any conversion of debt securities of Borrower into such capital
stock).

 

(b) Leverage Ratio. Borrower shall not permit the Leverage Ratio as at the end
of any fiscal quarter to be greater than 6.5 to 1.0.

 

SECTION 9

EVENTS OF DEFAULT

 

9.1 Events of Default. If one or more of the following described Events of
Default shall occur:

 

(a) Borrower shall default in the due and punctual payment of (i) the principal
of or the interest on any Loan within two Business Days of its due date, (ii)
any fee due hereunder within 10 Business Days of its due date; or (iii) any
other amount due from it hereunder within 30 Business Days of its due date; or

 

(b) Borrower or any of its Restricted Subsidiaries shall fail to perform or
observe any of the terms, provisions, covenants, conditions, agreements or
obligations contained herein (other than Sections 8.1 through 8.5) and such
failure shall continue for more than 20 days after written notice from Lender to
Borrower of the existence and character of such failure to perform or observe;
or

 

(c) Borrower or any of its Restricted Subsidiaries shall fail to perform or
observe any of the terms, provisions, covenants, conditions, agreements or
obligations contained in Sections 8.1 through 8.5; or

 

(d) (i) Borrower, or any of its Restricted Subsidiaries shall become insolvent,
or be unable, or admit in writing its inability, to pay its debts as they become
due; or (ii) Borrower or any Restricted Subsidiary shall make an assignment for
the benefit of creditors or to an agent authorized to liquidate any substantial
amount of its properties or assets; or (iii) Borrower or any Restricted
Subsidiary shall file or have filed against it a petition in bankruptcy or
seeking reorganization or to effect a plan or other arrangement with creditors
or winding up or dissolution and such filing against it shall not be dismissed
within 60 days after the date of such filing; or (iv) Borrower or any Restricted
Subsidiary shall apply for or consent to the appointment of or consent that an
order be made appointing any receiver or trustee for any of its or their
properties, assets or business, or if a receiver or a trustee shall be appointed
for all or a substantial part of its or their properties, assets or business; or
(v) an order for relief shall be 



--------------------------------------------------------------------------------

entered against Borrower or any Restricted Subsidiary under the United States
federal bankruptcy laws as now or hereafter in effect; or (vi) Borrower or any
Restricted Subsidiary shall take any action indicating its consent to, approval
of or acquiescence in, any of the foregoing; or

 

(e) Any representation or warranty made by Borrower herein or in any certificate
or financial or other statement heretofore or hereafter furnished by Borrower or
any of its officers to Lender proves to be in any material respect false or
misleading as of the date when made, deemed made or reaffirmed; or

 

(f) Any final judgment, decrees, writs of execution, attachments or garnishments
or any Liens, or any other legal processes shall be issued or levied against any
of the assets or property of Borrower or any of its Restricted Subsidiaries (and
shall not have been vacated, discharged or stayed) in amounts which in the
aggregate would result in a Material Change (without limiting the generality of
the foregoing, a judgment in excess of $75,000,000 in the aggregate shall, for
purposes only of this Section 9.1(f), be deemed to result in a Material Change);
provided, however, that such aggregate amount shall include only amounts in
excess of (i) insurance coverage therefor and (ii) reserves on the books of
Borrower or any of its Restricted Subsidiaries therefor; provided, further, that
such aggregate amount shall not include any amounts with respect to matters
subject to appeal conducted in good faith and diligently pursued or other
further legal process by Borrower or any of its Restricted Subsidiaries or any
amounts with respect to any such legal process which Borrower or any of its
Restricted Subsidiaries has detached from such property by posting of a bond or
equivalent process; or

 

(g) All, or substantially all, of the assets and property of Borrower or any of
its Restricted Subsidiaries shall be condemned, seized or otherwise
appropriated; or

 

(h) Any fact or circumstance (including without limitation a Reportable Event),
which results in, or which Lender determines in good faith could reasonably be
expected to result in, the termination of any Plan of Borrower, any of its
Subsidiaries or any ERISA Affiliate by the Pension Benefit Guaranty Corporation
or the appointment by an appropriate United States District Court of a trustee
to administer any such Plan, shall occur and shall continue for 30 days after
written notice of such determination shall have been given to Borrower or any of
its Subsidiaries by Lender, or a trustee shall be appointed by the appropriate
United States District Court to administer any Plan of Borrower or any of its
Subsidiaries, or the Pension Benefit Guaranty Corporation shall institute
proceedings to terminate any Plan of Borrower or any of its Subsidiaries or to
appoint a trustee to administer any such Plan and, upon the occurrence of any of
the foregoing, the aggregate amount of the unfunded vested liability for the
benefits guaranteed by the Pension Benefit Guaranty Corporation under all such
Plans and the present value of any Withdrawal Liability which remains unpaid is
reasonably estimated to be in excess of $75,000,000 and such liability is not
covered by insurance; or

 

(i) Borrower or any of its Restricted Subsidiaries (i) fails to make any payment
(or otherwise satisfy) in respect of any indebtedness for money borrowed when
due (whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise) and such failure continues after the applicable grace or notice
period, if any, specified in the document relating thereto on the date of such
failure; or (ii) an event of default shall occur which



--------------------------------------------------------------------------------

permits the acceleration of indebtedness for money borrowed under the Existing
Credit Agreement or any other agreement, contract, indenture, document or
instrument executed, or which may be executed, by Borrower or any of its
Restricted Subsidiaries, which failure or event of default (other than a failure
or event of default under the Existing Credit Agreement) has not been waived or
cured; provided, however, that no Event of Default shall exist hereunder if the
amount of the indebtedness which is not paid or may be accelerated with respect
to the defaulted obligations shall not exceed in the aggregate $75,000,000; or

 

(j) Borrower fails to maintain publicly announced Debt Ratings of at least the
Required Rating; or

 

(k) Any sale, spin-off, disposition or other transaction whereby General Motors
Corporation will no longer beneficially own directly or indirectly at least 51
percent of the issued and outstanding capital stock of Borrower having voting
power under ordinary circumstances to elect directors of Borrower shall have
occurred; or

 

(l) Borrower enters into any amendment, modification, restatement or other
change to the Existing Credit Agreement, or any future or replacement credit
agreements, without prior written notice to Lender and offering Lender
equivalent amendments to this Agreement (except as to interest rate or fees);

 

Then (a) automatically upon the occurrence of an Event of Default under Section
9.1(d), the Commitment shall immediately terminate, and all Loans and other
liabilities and obligations outstanding under this Agreement shall, without
presentment, demand, protest, or notice of any kind, all of which are hereby
expressly waived, be forthwith due and payable, if not herein otherwise then due
and payable, together with all costs and expenses (including break and funding
costs and other costs in connection with the relending, reborrowing, funding or
other employing of funds) incurred by the Lender as a result thereof, anything
herein or in any agreement, contract, indenture, document or instrument
contained to the contrary notwithstanding; and (b) at any time after the
occurrence of an Event of Default other than under Section 9.1(d), and in each
and every such case, unless such Event of Default shall have been remedied by
Borrower to the satisfaction of Lender or waived in writing by Lender, Lender
may immediately terminate the Commitment, whereupon the same shall be cancelled
and reduced to zero and any Loan Request given in respect of a Borrowing Date
occurring on or after the date of such notice of cancellation shall cease to
have effect and all Loans and all accrued interest thereon and all other
liabilities and obligations outstanding under this Agreement shall, thereupon,
without presentment, demand, protest, or notice of any kind, all of which are
hereby expressly waived, be forthwith due and payable, if not otherwise then due
and payable, together with all reasonable costs and expenses (including break
and funding costs and other costs in connection with the relending, reborrowing,
funding or other employing of funds) incurred by the Lender as a result thereof,
anything herein or in any other agreement, contract, indenture, document or
instrument contained to the contrary notwithstanding. Thereafter Lender may
immediately, and without expiration of any period of grace, enforce payment of
all liabilities and obligations of Borrower under this Agreement.



--------------------------------------------------------------------------------

 

9.2 Recovery of Amounts Due. If any amount payable hereunder is not paid as and
when due, Borrower hereby authorizes Lender and its Affiliates to proceed, to
the fullest extent permitted by applicable law, without prior notice, by right
of set-off, banker’s lien or counterclaim, against any moneys or other assets of
Borrower in any currency that may at any time be in the possession of Lender or
any of its Affiliates, at any branch or office thereof, and any funds which may
be owed by Lender to Borrower to the full extent of all amounts payable to
Lender hereunder. Notwithstanding the foregoing, the holder of the $1.5 Billion
Promissory Note shall be the only party permitted to assert any rights against
the Credit Balance Account.

 

9.3 Rights Cumulative. The rights of Lender provided for herein are cumulative
and are not exclusive of any other rights, powers, privileges or remedies
provided by law or in equity.

 

SECTION 10

THE LENDER

 

10.1 Representations By Lender. Lender hereby represents that it will not make
any Loan hereunder with a view to engage in any distribution of any evidence of
indebtedness to the public; provided, however, disposition of any evidence of
indebtedness held by Lender shall at all times be within its exclusive control
subject only to the provisions of Section 11.10.

 

SECTION 11

MISCELLANEOUS PROVISIONS

 

11.1 Amendments and Waivers. No amendment or waiver of any provision of this
Agreement, and no consent with respect to any departure by Borrower therefrom,
shall be effective unless the same shall be in writing and signed by the Lender
and the Borrower, and then any such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.

 

11.2 Notices. All notices, payments, requests, reports, information, demands and
other communications which any party hereto may desire, or may be required, to
give or make to any other party hereto, shall (unless otherwise permitted as a
telephonic notice or request hereunder) be given by mailing the same, postage
prepaid, or by telex, or rapifax transmission, or by hand delivery or courier,
to each party at its address set forth below:



--------------------------------------------------------------------------------

General Motors Acceptance Corporation

P.O. Box 200

Mail Code 482-B10-B11

Detroit, Michigan 48265-2000

Attn: David E. Ehlers, Director—National Dealer Loans

 

With a copy to:

 

General Motors Acceptance Corporation

P.O. Box 200

Mail Code 482-B12-B11

Detroit, Michigan 48265-2000

Attn: Cathy L. Quenneville, Secretary

 

Hughes Electronics Corporation

P.O. Box 956

200 N. Sepulveda Blvd.

El Segundo, California 90245

Attn: Treasurer

 

or to such other address as may, from time to time, be specified in writing by
Borrower or Lender. Such communications shall be deemed to have been duly given
and received in the case of a telex, when the telex is sent and the appropriate
answer-back is received, in the case of mail when sent by pre-paid certified or
registered mail correctly addressed to the addressee, in the case of rapifax
transmission, when transmission has been sent, in the case of hand delivery or
courier, when received. Lender may rely and act upon any Loan Request made by
telex or other telexed, telephonic or facsimile instructions to Lender by any
Person purporting to be an Authorized Designee of Borrower, and Borrower shall
be unconditionally and absolutely estopped from denying the authenticity and
validity of any transaction or act made by Lender in reliance thereon. Each
party hereto shall promptly confirm by telex or rapifax any telephone
communication made by it to another pursuant to this Agreement but the absence
of such confirmation shall not affect the validity of such communication, which
shall be effective upon receipt. If there is any conflict between any telephonic
communication and a written confirmation, the written communication shall
govern; provided, however, that the recipient of such communication shall be
held harmless by all parties hereto with respect to any action taken in reliance
on the telephonic communication prior to the time such recipient receives and
has had reasonable time to review the subsequent written confirmation and
initiate such corrective action as the recipient deems reasonable under the
circumstances.

 

11.3 Waiver. Neither the failure of, nor any delay on the part of, any party
hereto in exercising any right, power or privilege hereunder, or under any
agreement, contract, indenture, document or instrument mentioned herein, shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege hereunder, or under any agreement, contract,
indenture, document or instrument mentioned herein, preclude other or further
exercise thereof or the exercise of any other right, power or privilege; nor
shall any waiver of any right, power, privilege or default hereunder, or under
any agreement, contract, indenture, document or



--------------------------------------------------------------------------------

instrument mentioned herein, constitute a waiver of any other right, power,
privilege or default or constitute a waiver of any other default of the same or
of any other term or provision. All rights and remedies herein provided are
cumulative and not exclusive of any rights or remedies otherwise provided by
law.

 

11.4 NEW YORK LAW. THE INTERPRETATION, ENFORCEMENT AND EFFECT OF THIS AGREEMENT,
THE LOANS AND ANY AGREEMENTS, CONTRACTS, INDENTURES, DOCUMENTS OR INSTRUMENTS
DELIVERED IN ACCORDANCE HEREWITH, SHALL BE GOVERNED AND CONTROLLED IN ALL
RESPECTS BY AND CONSTRUED ACCORDING TO THE SUBSTANTIVE LAWS OF THE STATE OF NEW
YORK, TO THE JURISDICTION OF WHOSE COURTS THE PARTIES HERETO HEREBY AGREE TO
SUBMIT. BORROWER WAIVES ANY OBJECTION BASED ON LACK OF PERSONAL JURISDICTION,
IMPROPER VENUE OR FORUM NON CONVENIENS, WITH REGARD TO ANY ACTIONS, CLAIMS,
DISPUTES OR PROCEEDINGS RELATING TO THIS AGREEMENT, THE NOTE OR ANY OTHER
DOCUMENT DELIVERED HEREUNDER OR IN CONNECTION HEREWITH, OR ANY TRANSACTION
ARISING FROM OR CONNECTED TO ANY OF THE FOREGOING. BORROWER WAIVES PERSONAL
SERVICE OF ANY AND ALL PROCESS UPON IT, AND CONSENTS TO ALL SUCH SERVICE OF
PROCESS MADE BY MAIL OR BY MESSENGER DIRECTED TO IT AT THE ADDRESS SPECIFIED IN
THE CREDIT AGREEMENT. NOTHING HEREIN SHALL AFFECT THE RIGHT OF LENDER TO SERVE
PROCESS IN ANY MANNER PERMITTED BY LAW, OR LIMIT THE RIGHT OF LENDER TO BRING
PROCEEDINGS AGAINST BORROWER OR ITS PROPERTY OR ASSETS IN THE COMPETENT COURTS
OF ANY OTHER JURISDICTION OR JURISDICTIONS.

 

11.5 Headings. The headings set forth herein are solely for the purpose of
identification and shall not be construed as a part of the sections or
subsections which they head.

 

11.6 Accounting Terms. All accounting terms not otherwise defined herein have
the meaning assigned to them in accordance with GAAP, provided, however, any act
or condition in accordance herewith and permitted hereunder when taken, created
or occurring, shall not become a violation of any section of this Agreement as a
result of a subsequent change in GAAP.

 

11.7 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, and all of said
counterparts taken together shall constitute one and the same instrument.

 

11.8 Singular; Plural. Whenever used herein, the singular number shall include
the plural, the plural the singular, and the use of any gender shall be
applicable to all genders.

 

11.9 Illegality. The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.



--------------------------------------------------------------------------------

 

11.10 Assignments. This Agreement shall bind and inure to the benefit of the
parties hereto and their respective successors and assigns. No party hereto may
assign or transfer all or any part of its rights and obligations hereunder,
except that:

 

(a) Lender may at any time assign and delegate to one or more of its Affiliates
or securitization entities administered by Lender (each an “Assignee”), all, or
any ratable part of all, of the Loans, the Commitment and the other rights and
obligations of Lender hereunder,; provided, however, that Lender shall at all
times remain obligated to make the Loans hereunder.

 

(b) Borrower authorizes Lender to disclose to any prospective Assignee any and
all information in Lender’s possession concerning Borrower, this Agreement, the
Credit Balance Account and any other collateral, subject to confidentiality
agreements.

 

11.11 Fees and Expenses. Borrower agrees to pay on demand (a) to Lender all
reasonable costs, expenses and attorneys’ fees (including allocated costs for
in-house legal services) incurred by Lender in connection with the preparation
and administration of this Agreement and any documents including any amendments,
waivers, or other modifications and (b) all reasonable costs, expenses and
attorneys’ fees (including allocated costs for in-house legal services) incurred
by Lender in connection with the enforcement of this Agreement and any
instrument or agreement required hereunder and in connection with any
refinancing or restructuring of the Loans in the nature of a “work-out”.

 

11.12 Indemnity. Borrower agrees to indemnify the Lender, its Affiliates and
their respective directors, officers, agents and employees (collectively, the
“Indemnitees”) from and hold each of them harmless against any and all losses,
liabilities, claims, damages or expenses reasonably incurred by any of them
arising out of or by: (a) reason of any investigation by governmental or
judicial authorities or being made a party to any litigation or other similar
proceeding related to any use made or proposed to be made by Borrower of the
proceeds of any Loan for the acquisition of any other Person including, without
limitation, the reasonable fees and disbursements of counsel (including
allocated costs for in-house legal services) incurred in connection with any
such investigation, (b) claims asserted against the Credit Balance Account by
shareholders of PAS (other than Borrower), and (c) claims of creditors of PAS
(or their successors, representatives or assigns) arising out of or related to
the distribution of funds by PAS to Borrower and/or the funding by Borrower of
the Credit Balance Account; provided, however, that Borrower shall have no
obligation to indemnify or pay for the costs and expenses of more than one
counsel for the Indemnitees, unless any Indemnitee shall in good faith
reasonably determine that there is a conflict of interest that causes it to be
reasonably necessary for any Indemnitees to be represented by other counsel.
Counsel chosen to represent any Indemnitee pursuant to the previous sentence
shall be reasonably satisfactory to Borrower. The obligations of Borrower under
this Section shall survive the termination of this Agreement.

 

11.13 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS



--------------------------------------------------------------------------------

 

OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto in
            ,              as of the date first hereinabove written.

 

HUGHES ELECTRONICS CORPORATION

By:

 

                                                                              
                  

Name:

Title:

 

GENERAL MOTORS ACCEPTANCE CORPORATION

By:

 

                                                                              
                  

Name:

Title:

 



--------------------------------------------------------------------------------

 

EXHIBIT A

LOAN REQUEST

 

TO:

  

General Motors Acceptance Corporation

FROM:

  

Hughes Electronics Corporation

DATE:

    

RE:

  

Hughes Electronics Corporation – Revolving Credit Agreement

 

Gentlemen:

 

1.    We refer to the Revolving Credit Agreement dated as of October 1, 2001,
and made between Hughes Electronics Corporation and General Motors Acceptance
Corporation (the “Agreement”). Terms defined in the Agreement shall have the
same meaning herein.

 

2.    We hereby request that a Loan is made to us at Bank of America, Concord,
CA, ABA # 121000358, Account #123560-6628 as follows:

 

(i)    Principal Amount:

 

(ii)    Borrowing Date:

 

3.    For the purposes of inducing the Lender to make the Loan requested herein,
we confirm that, pursuant to Section 5.2 of the Agreement, as of the date
hereof:

 

  (i)   to the best of the knowledge of the undersigned, the representations and
warranties set out in Section 6 of the Agreement are true and correct in all
material respects;

 

  (ii)   the most current financial statements delivered pursuant to Section 7.5
of the Agreement present fairly the financial position and results of operation
and changes in financial position of Borrower and its consolidated Subsidiaries
as at the end of, and for the fiscal period to which such statements relate as
of the date thereof (subject, in the case of unaudited financial statements, to
year end adjustments); and

 

A-1

 

LOAN REQUEST



--------------------------------------------------------------------------------

 

  (iii)   to the best of the knowledge of the undersigned, no Event of Default
or Unmatured Event of Default has occurred and is continuing.

 

HUGHES ELECTRONICS CORPORATION

By:                                     
                                        
                                                            

Name:

Title:

 

 

A-2

 

LOAN REQUEST



--------------------------------------------------------------------------------

 

EXHIBIT B

EXISTING LIENS

 

PanAmSat

$124,000,000.00 Floating Rate Note secured by transponders of Galaxy III-R due

 

Galaxy Latin America

$95,000.00 Capital Lease of AT&T Telephone Switch

 

Hughes

       Share pledge of Hughes’ ownership interest in Hughes Tele.Com India
Limited (approximate market value $79,000,000.00) supporting a rupee denominated
bridge loan from ICICI (the lender) to Hughes Tele.Com India Limited

 

B-1

 

EXISTING LIENS



--------------------------------------------------------------------------------

 

EXHIBIT C

OPINION OF COUNSEL

 

                    , 2001

 

To:    General Motors Acceptance Corporation

Re:    Hughes Electronics Corporation

 Revolving Credit Agreement

 

Gentlemen:

 

I am the Assistant General Counsel of Hughes Electronics Corporation, a Delaware
corporation (the “Borrower”), in connection with the extension to Borrower of a
revolving line of credit extended under and subject to the terms and provisions
of a Revolving Credit Agreement dated as of October 1, 2001 (the “Credit
Agreement”) by and between Borrower and General Motors Acceptance Corporation
(the “Lender”). Capitalized terms not otherwise defined herein shall have the
meanings set forth in the Credit Agreement. This opinion is rendered to you
pursuant to Section 5.2(b) of the Credit Agreement. In addition, I have reviewed
the Loan Set-Off and Security Agreement, the Note, and the Financing Statement.
For convenience, the Credit Agreement, the Loan Set-Off and Security Agreement
and the Note are sometimes collectively referred to herein as the “Loan
Documents”.

 

As Assistant General Counsel to Borrower, I have caused to be made such legal
and factual examinations and inquiries, including an examination of originals or
copies, certified or otherwise identified to my satisfaction as authentic, of
such corporate records, agreements, instruments and other documents as I have
deemed necessary or appropriate for the purposes of this opinion. I have caused
to be obtained such certificates and other assurances (copies of which have been
delivered to you) from public officials and officers and other employees of
Borrower as I considered necessary or appropriate for the purpose of rendering
this opinion. I have assumed the genuineness of all signatures (except that of
Borrower), the authenticity of all documents submitted to me as originals, and
the conformity with the originals of all documents submitted to me as copies.

 

Subject to the limitations herein set forth, I am opining herein as to the
effect on the subject transaction only of United States federal law, the laws of
the State of California and the General Corporation Law of the State of
Delaware. I am licensed to practice law in the State of California. To the
extent that any of the matters upon which I am opining hereon are governed by
laws (“Other Laws”), other than the laws identified in the preceding sentence, I
have assumed with your permission and without independent verification or
investigation as to the reasonableness of such assumption, that such Other Laws
and the judicial interpretation thereof do not vary in any respect material to
this opinion from the corresponding laws of the State of California and judicial
interpretation thereof.

 

C-1

 

OPINION OF COUNSEL



--------------------------------------------------------------------------------

 

Based upon the foregoing and in reliance thereon, and subject to the
qualifications, limitations and assumptions set forth herein, I am of the
opinion that, as of the date hereof:

 

1.    Borrower is a corporation duly incorporated and validity existing as a
corporation in good standing under the laws of the State of Delaware, with full
corporate power and authority to own and lease its properties and conduct its
business as presently owned and conducted.

 

2.    Borrower has full corporate power and authority to borrow the sums
provided for in the Credit Agreement, to execute and deliver the Financing
Statement and Loan Documents and to perform its obligations thereunder.

 

3.    All corporate action required to be taken by Borrower for the
authorization, execution and delivery of the Financing Statement and Loan
Documents by Borrower and the performance by Borrower of its obligations
thereunder has been duly taken.

 

4.    The officer of Borrower executing the Financing Statement and Loan
Documents is duly and properly in office and duly authorized to execute the
same.

 

5.    The Loan Documents are legal, valid and binding agreements of Borrower,
subject to the limitations, qualifications, exceptions and assumptions set forth
below.

 

6.    To my knowledge, after causing to be conducted such legal and factual
examination and inquiries and causing to be conducted such discussions with and
obtaining such certificates or other confirmations from officers and other
employees of Borrower as I considered appropriate in the circumstances, no
consent, permission, authorization, order or license of any United States
federal or California governmental authority is necessary in connection with the
execution and delivery of the Financing Statement and the Loan Documents by
Borrower and Borrower’s performance of its obligations under the Loan Documents.

 

7.    There is no provision of the Certificate of Incorporation or the By-laws
of Borrower which would be contravened by the execution and delivery of the
Financing Statement or Loan Documents by Borrower or by the performance by
Borrower of its obligations under the Loan Documents.

 

8.    Borrower is not an “investment company” as defined in the Investment
Company Act of 1940, as amended.

 

9.    To my knowledge, after causing to be conducted such legal and factual
examination and inquiries and causing to be conducted such discussions with and
obtaining such certificates or other confirmations from officers and other
employees of Borrower as I considered appropriate in the circumstances, no
consent or approval of any trustee or holder of any material indebtedness of
Borrower is necessary in connection with the execution and delivery of the
Financing Statement or Loan Documents by Borrower and Borrower’s performance of
its obligations under the Loan Documents.

 

C-2

 

OPINION OF COUNSEL



--------------------------------------------------------------------------------

 

10.    There is no provision of any indenture or material agreement for borrowed
money to which Borrower is a party or under which Borrower is obligated, and of
which I am aware, after causing to be conducted such legal and factual
examinations and inquiries and causing to be conducted such discussion with and
obtaining such certificates or other confirmations from officers and other
employees of Borrower as I considered appropriate in the circumstances, which
would be contravened by the execution and delivery of the Financing Statement,
the Loan Documents by Borrower or by the performance by Borrower of its
obligations under the Loan Documents.

 

11.    To my knowledge, after causing to be conducted such legal and factual
examinations and inquiries and causing to be conducted such discussions with and
obtaining such certificates or other confirmations from officers and other
employees of Borrower as I considered appropriate in the circumstances, there is
no judgment, decree or order of any court or governmental agency binding on
Borrower which would be contravened by the execution and delivery of the
Financing Statement or Loan Documents by Borrower and Borrower’s performance of
its obligations under the Loan Documents.

 

12.    To my knowledge, after causing to be conducted such legal and factual
examinations and inquiries and obtaining certificates or other confirmations
from officers and employees of Borrower as I considered appropriate in the
circumstances, except as set forth in Attachment 1 hereto, there is no claim,
suit, action or proceeding pending against Borrower before any court or
governmental agency in which there is a specific claim, including environmental
matters, in excess of $75,000,000.

 

14.    The Loan Set-Off and Security Agreement creates in favor of the Lender,
as security for the obligations of the Borrower under the Loan Documents, a
security interest in the right, title and interest of the Borrower in the Credit
Balance Account.

 

15.    The Financing Statement is in proper form for filing. Upon the filing of
the Financing Statement with the Delaware Secretary of State, the Lender will
have a valid and perfected security interest in all right, title and interest of
the Borrower in the Credit Balance Account.

 

The opinion expressed in paragraph 6 is subject to the following limitations,
qualifications, exceptions and assumptions:

 

(a)    the enforcement of the Loan Documents may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws or by equitable
principles relating to or limiting the rights of creditors generally;

 

(b)    the use of the term enforceable shall not imply any opinion as to the
availability of equitable remedies;

 

(c)    I advise you that a California court may not strictly enforce certain
covenants contained in the Credit Agreement or allow acceleration of the
maturity of the indebtedness thereunder if it concludes that such enforcement or
acceleration would be unreasonable under the then existing circumstances. I do
believe, however, that subject to the

 

C-3

 

OPINION OF COUNSEL



--------------------------------------------------------------------------------

limitations expressed elsewhere in this opinion, enforcement or acceleration
would be available if an Event of Default occurs as a result of a material
breach of a material covenant contained in the Credit Agreement. Further,
certain rights, remedies and waivers contained in the Credit Agreement may be
limited or rendered ineffective by applicable California laws or judicial
decisions governing such provisions, but such laws or judicial decisions do not
render the Credit Agreement invalid as a whole;

 

(d) The effect of California court decisions, invoking statutes or principles of
equity, which have held that certain covenants and provisions of agreements are
unenforceable where (i) the breach of such covenants or provisions imposes
restrictions or burdens upon the debtor, including the acceleration of
indebtedness due under debt instruments, and it cannot be demonstrated that the
enforcement of such restrictions or burdens is reasonably necessary for the
protection of the creditor, or (ii) the creditor’s enforcement of such covenants
or provisions under the circumstances would violate the creditor’s implied
covenant of good faith and fair dealing;

 

(e) The unenforceability under certain circumstances, under California or
federal law or court decisions, of provisions expressly or by implication
waiving broadly or vaguely stated rights, unknown future rights, defenses to
obligations or rights granted by law, where such waivers are against public
policy or prohibited by law;

 

(f) The unenforceability under certain circumstances of provisions to the effect
that rights or remedies are not exclusive, that every right or remedy is
cumulative and may be exercised in addition to or with any other right or
remedy, that election of a particular remedy or remedies does not preclude
recourse to one or more other remedies or that failure to exercise or delay in
exercising rights or remedies will not operate as a waiver of any such right or
remedy;

 

(g) The effect of Section 1717 of the California Civil Code, which provides
that, where a contract permits one party to the contract to recover attorneys’
fees, the prevailing party in any action to enforce any provision of the
contract shall be entitled to recover its reasonable attorneys’ fees;

 

(h) The unenforceability under certain circumstances of provisions indemnifying
a party against liability for its own wrongful or negligent acts or where such
indemnification is contrary to public policy or prohibited by law; and

 

(i) The enforceability under certain circumstances of provisions imposing
penalties, forfeitures, late payment charges or an increase in interest rate
upon delinquency in payment or the occurrence of a default.

 

To the extent that the obligations of Borrower may be dependent upon such
matters, I assume for purposes of this opinion that Lender is duly incorporated
or organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization; that Lender is duly qualified to
engage in the transaction covered by this opinion; that the Loan Documents have
been duly authorized, executed and delivered by Lender and that the Loan
Documents constitute the legal, valid and binding obligation of Lender,
enforceable in

 

C-4

 

OPINION OF COUNSEL



--------------------------------------------------------------------------------

accordance with its terms; and that Lender has the requisite corporate or
organizational and legal power and authority to own its properties, to carry on
its business as now being conducted and to perform its obligations under the
Loan Documents, including without limitation, to make the loans under the Credit
Agreement. I am not expressing any opinion as to the effect of or the compliance
by Lender with any state or federal laws or regulations applicable to the
transactions because of the nature of its respective business.

 

This opinion is rendered to the Lender and is solely for their benefit in
connection with the above transaction. This opinion may not be relied upon by
the Lender for any other purpose, or furnished to, quoted to or relied upon by
any other person, firm or corporation for any purpose without my prior written
consent.

 

Very truly yours,

 

C-5

 

OPINION OF COUNSEL



--------------------------------------------------------------------------------

ATTACHMENT 1 TO OPINION OF COUNSEL

 

 

C-6

 

OPINION OF COUNSEL



--------------------------------------------------------------------------------

LITIGATION

 

As set forth in the Opinion of Counsel of approximate even date herewith
provided by the Assistant General Counsel of Hughes Electronics Corporation.

 



--------------------------------------------------------------------------------

 

EXHIBIT D

 

[FORM OF COMPLIANCE CERTIFICATE]

 

COMPLIANCE CERTIFICATE

 

THE UNDERSIGNED HEREBY CERTIFY THAT:

 

(1) I am the duly elected [Title] and [Title] of Hughes Electronics Corporation,
a Delaware corporation (“Borrower”);

 

(2) I have reviewed the terms of that certain Revolving Credit Agreement dated
as of October 1, 2001, as amended, supplemented or otherwise modified to the
date hereof (said Revolving Credit Agreement, as so amended, supplemented or
otherwise modified, being the “Credit Agreement”, the terms defined therein and
not otherwise defined in this Certificate (including Attachment No. 1 annexed
hereto and made a part hereof) being used in this Certificate as therein
defined), by and between Borrower and Lender, and I have made, or have caused to
be made under my supervision, a review in reasonable detail of the transactions
and condition of Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements; and

 

(3) The examination described in paragraph (2) above did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
an Event of Default or Unmatured Event of Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate[, except as set forth below].

 

[Set forth [below] [in a separate attachment to this Certificate] are all
exceptions to paragraph (3) above listing, in detail, the nature of the
condition or event, the period during which it has existed and the action which
Borrower or any of its Subsidiaries, as applicable, has taken, is taking, or
proposes to take with respect to each such condition or event:

 

                                                                              
                                        
                                        
                                        
                                                            ]

 

D-1

 

FORM OF COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------

 

The foregoing certifications, together with the computations set forth in
Attachment No. 1 annexed hereto and made a part hereof and the financial
statements delivered with this Certificate in support hereof, are made and
delivered this              day of             ,          pursuant to subsection
7.5(d) of the Credit Agreement.

 

DATED:                                    
                                                                      

     

HUGHES ELECTRONICS CORPORATION

           

By:

 

                                                                              
                                       

           

Name:

Title:

 

D-2

 

FORM OF COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------

 

ATTACHMENT NO. 1

TO COMPLIANCE CERTIFICATE

 

This Attachment No. 1 is attached to and made a part of a Compliance Certificate
dated as of             ,              and pertains to the period from
            ,              to             ,             . Subsection references
herein relate to subsections of the Credit Agreement.

 

A.

  

Maximum Leverage Ratio (for the four-fiscal quarter period ending            ,
            )

1.

  

Outstanding principal amount of all obligations

and liabilities for borrowed money:

  

$

2.

  

Portion of obligations with respect to capital leases

that are capitalized in excess of $25,000,000:

  

$

3.

  

Consolidated Funded Indebtedness (1+2):

  

$

4.

  

Principal balance in Credit Balance Account as of end of quarter:

  

$

5.

  

Cash and cash equivalents as of end of quarter:

  

$

6.

  

Net Consolidated Funded Indebtedness (3-4-5):

  

$

7.

  

Consolidated Net Income:

  

$

8.

  

Consolidated Interest Charges/(Income):

  

$

9.

  

Provisions for taxes/(benefit), if any, based on income used

or included in determining of 7:

  

$

10.

  

Total depreciation and amortization expense deducted in determining 7:

  

$

11.

  

Amount, if any, of the non-cash charge taken in connection with the write-off of
the equity investment in Sky Perfect Communications, Inc.:

  

$

12.

  

Amount, if any, of the noncash component of any unusual or nonrecurring item of
loss or expense to the extent used or included in the determination of 7 above,
provided that with respect to accruals or reserves for future cash
disbursements, such future cash disbursements shall be deducted in the fiscal
period in which such cash disbursement is made:

  

$

13.

  

Amount, if any, of the noncash component of any unusual or nonrecurring item of
gain or income to the extent used or included

  

$

 

D-3

 

FORM OF COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------

 

    

in the determination of 7 above:

    

14.

  

Consolidated EBITDA (7+8+9+10+11+12-13):

  

$

15.

  

Leverage Ratio (6):(14):

  

____:1.00

16.

  

Maximum ratio allowed under subsection 8.5(b):

  

6.5:1.00

B.

  

Minimum Stockholder’s Equity

    

1.

  

Base Stockholder’s Equity:

  

$9,295,000,000

2.

  

50% of consolidated net income (as determined in accordance with GAAP) earned in
each fiscal quarter ending after December 31, 2000 (with no deduction for a net
loss in any such fiscal quarter):

  

$

3.

  

50% aggregate increase in Equity by reason of

Borrower’s issuance of capital stock:

  

$

4.

  

Minimum Stockholder’s Equity (1+2+3):

  

$

5.

  

Stockholder’s Equity:

  

$

 

 

D-4

 

FORM OF COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------

 

LOAN SET-OFF AND SECURITY AGREEMENT

 

THIS LOAN SET-OFF AND SECURITY AGREEMENT (“Agreement”) is entered into as of
October 1, 2001 (the “Signing Date”) between HUGHES ELECTRONICS CORPORATION, a
corporation organized and existing under the laws of Delaware (“Borrower”), and
GENERAL MOTORS ACCEPTANCE CORPORATION, a corporation organized under the laws of
Delaware (“GMAC”).

 

R E C I T A L S

 

WHEREAS, GMAC has entered into a Revolving Credit Agreement with Borrower of
approximate even date herewith to provide financing to Borrower for which
interest is earned and payable to GMAC from time to time (as such agreement is
amended from time to time, the “Credit Agreement”);

 

WHEREAS, all capitalized terms not defined herein have the meanings given to
them in the Credit Agreement;

 

WHEREAS, Borrower wishes to deliver money to GMAC, from time to time, in order
to induce GMAC to extend credit to the Borrower pursuant to the Credit
Agreement;

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrower and GMAC agree as follows

 

AGREEMENT

 

1. Credit Balance Account. Borrower may, at its election, deliver good funds to
GMAC, up to a maximum amount of $1.5 billion, to be held solely as collateral
security for Borrower’s obligations under the Credit Agreement and the $1.5
Billion Promissory Note (the “Obligations”) and GMAC will hold and account to
Borrower for the total of these funds (the “Credit Balance Account”).

 

2. Increases to Credit Balance Account. Borrower may, on any Business Day,
increase the Credit Balance Account by any amount not less than at least
$5,000,000 with multiple integrals of $1,000,000 in excess thereof. Increases
received by GMAC in immediately available funds at or prior to 12:00 p.m.
Detroit time will be added to the Credit Balance Account on the same Business
Day. Increases received in other than immediately available funds will be added
to the Credit Balance Account when good funds become available for use by GMAC.

 

3. Repayment of Credit Balance Account. Borrower will be entitled to repayment
of all or a portion of the Credit Balance Account if (a)(i) it directs GMAC to
apply all funds in the Credit Balance Account to repayment of the Obligations
and (ii) the Commitment has been terminated or (b)(i) Borrower has provided
written notice to GMAC by 11 a.m. Detroit time at least 5 Business Days prior to
repayment (unless such repayment is on calendar quarter end, then written notice
must be received by GMAC by 11 a.m. Detroit time at least 10 Business Days prior
to repayment), (ii) all of the Obligations are fully and finally repaid as of
the date of GMAC’s repayment of all or a portion of the Credit Balance Account,
and (iii) the Commitment



--------------------------------------------------------------------------------

 

has been terminated. Except upon termination of this Agreement, the minimum
payment must be at least $5,000,000 with multiple integrals of $1,000,000 in
excess thereof. Requests received after 12:00 p.m. Detroit time will be honored
on the next Business Day.

 

4. Credit Balance Account Rate. On each Interest Payment Date, GMAC will pay
Borrower interest accruing on the Credit Balance Account since the previous
Interest Payment Date calculated for each calendar month by multiplying the
daily amount in the Credit Balance Account by the Credit Balance Account Rate
for such month (the “Applicable Interest Credit”). The “Credit Balance Account
Rate” means a rate equal to: (i) GMAC’s monthly average total cost of funds for
30-day commercial paper (on a 360 day basis); provided, that at any time when
GMAC’s commercial paper is not rated at least A-1 by Standard & Poor’s Ratings
Services (“S&P”) and P-1 by Moody’s Investors Service, Inc. (“Moody’s”), GMAC
may, at its option, elect to use the monthly average total cost of issuing
30-day commercial paper (including, without limitation, interest or discount
liquidity costs and other fees) by New Center Asset Trust or such other index as
GMAC reasonably determines to represent the lowest total cost source that is
directly or indirectly available for significant short-term funding by GMAC,
divided by, (ii) 360. Each month’s Credit Balance Account Rate will be
calculated using the calendar days beginning on the 26th of the month prior to
the month for which the rate is calculated and ending with the 25th day of the
month for which the rate is calculated. All calculations with regard to
determination of the Credit Balance Account Rate shall be as determined by GMAC
in its sole and exclusive discretion.

 

5. Set-Off for Interest. On each Interest Payment Date, GMAC will set-off
against interest due under the Note the Applicable Interest Credit to the extent
permitted by applicable law. If the Applicable Interest Credit with respect to
any Interest Payment Date exceeds the interest due GMAC on that date or, if the
Applicable Interest Credit has not been set-off against interest due under the
Note, the excess will be added to the principal balance of the Credit Balance
Account.

 

6. Commingling. GMAC may commingle the funds in the Credit Balance Account with
other funds of GMAC and use them in the ordinary course of its business.

 

7. Drawing on Credit Balance Account to Repay Obligations. On the Termination
Date or in the event Borrower exercises its rights pursuant to Section 3, GMAC
will set-off against the Credit Balance Account the lesser of the full amount of
the Obligations then due and owing and the then balance of the Credit Balance
Account, to the extent permitted by applicable law. Upon prior written request
of Borrower, GMAC shall set-off against the Credit Balance Account any
outstanding Obligations at such time to the extent of the balance of the Credit
Balance Account on such date. To the extent that such set-off is requested by
the Borrower, the Borrower shall be entitled to request additional advances not
to exceed the available amount of the Commitment pursuant to Article 2 of the
Credit Agreement, subject to the terms and conditions of the Credit Agreement,
including but not limited to the conditions precedent specified in Section 5.3.
This provision does not alter any obligation to pay GMAC when and in the amounts
required under the Credit Agreement, and GMAC has no duty to notify Borrower of
any delinquency thereunder.

 

2



--------------------------------------------------------------------------------

 

8. Grant of Security Interest. Borrower hereby grants GMAC a security interest
in all right, title, and interest of the Borrower in, to and under this
Agreement, the Credit Balance Account created hereunder, all interest paid or
payable on such Credit Balance Account, all other rights of the Borrower under
or in connection with any of the foregoing, and all proceeds of any of the
foregoing and acknowledges and agrees that the Credit Balance Account and the
other collateral hereunder constitutes collateral to secure payment of the
Obligations. GMAC has such rights to the Credit Balance Account and remedies for
default on the Obligations as may be afforded by the Credit Agreement and/or
applicable law including, without limitation, the right of set-off described in
Section 9.2 of the Credit Agreement. The security interest in the Credit Balance
Account is in addition to any other rights of GMAC against the Borrower,
including without limitation, the rights of recoupment and set-off. GMAC is
authorized to file financing statements in such form and in such jurisdictions
as it may reasonably consider appropriate in connection with such security
interest. Borrower represents that it has not sold, conveyed or transferred and
will not sell, convey or transfer any interest in the Credit Balance Account to
any third party.

 

9. Electronic Communication. GMAC and Borrower may implement this Agreement by
conducting business with the non-exclusive use of electronic, computer, digital,
or other paperless means, including the good faith reliance on electronic mail,
facsimile transmittal, telephonic, or other usual and regular forms of
communication by GMAC with or without confirmation or authentication of the
communication by receipt of an original signature, document, paper, or
otherwise.

 

10. Assignment. This Agreement shall bind and inure to the benefit of the
parties hereto and their respective successors and permitted assigns. No party
hereto may assign or transfer all or any part of its rights and obligations
hereunder, except that:

 

(a) GMAC may at any time assign and delegate to one or more of its Affiliates or
securitization entities administered by GMAC (each an “Assignee”), all of its
rights and obligations under this Agreement.

 

(b) Borrower authorizes GMAC to disclose to any Assignee or prospective Assignee
any and all information in GMAC’s possession concerning Borrower or this
Agreement, subject to confidentiality agreements.

 

11. Severability. Any provision of this Agreement which is prohibited by law is
ineffective to the extent of those prohibitions, but does not invalidate the
remaining provisions of this Agreement.

 

12. Termination. Either party may terminate this Agreement after giving 10 days
advance written notice to the other provided all of the Obligations have been
fully and finally repaid to GMAC at that time. The execution of this Agreement
by GMAC and Borrower replaces all previously executed agreements between them of
substantially similar nature and type, effective the date first written above.

 

13. Notices. All notices required under this Agreement shall be made in
accordance with the notice provision contained in the Credit Agreement.

 

3



--------------------------------------------------------------------------------

 

14. GOVERNING LAW. THE INTERPRETATION, ENFORCEMENT AND EFFECT OF THIS AGREEMENT
SHALL BE GOVERNED AND CONTROLLED IN ALL RESPECTS BY AND CONSTRUED ACCORDING TO
THE SUBSTANTIVE LAWS OF THE STATE OF NEW YORK, TO THE JURISDICTION OF WHOSE
COURTS THE PARTIES HERETO HEREBY AGREE TO SUBMIT. BORROWER WAIVES ANY OBJECTION
BASED ON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS,
WITH REGARD TO ANY ACTIONS, CLAIMS, DISPUTES OR PROCEEDINGS RELATING TO THIS
AGREEMENT, OR ANY OTHER DOCUMENT DELIVERED HEREUNDER OR IN CONNECTION HEREWITH,
OR ANY TRANSACTION ARISING FROM OR CONNECTED TO ANY OF THE FOREGOING. BORROWER
WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT, AND CONSENTS TO ALL SUCH
SERVICE OF PROCESS MADE BY MAIL OR BY MESSENGER DIRECTED TO IT AT THE ADDRESS
SPECIFIED IN THE CREDIT AGREEMENT. NOTHING HEREIN SHALL AFFECT THE RIGHT OF GMAC
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW, OR LIMIT THE RIGHT OF GMAC TO
BRING PROCEEDINGS AGAINST BORROWER OR ITS PROPERTY OR ASSETS IN THE COMPETENT
COURTS OF ANY OTHER JURISDICTION OR JURISDICTIONS.

 

15. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO THIS AGREEMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

16. Headings. The headings set forth herein are solely for the purpose of
identification and shall not be construed as a part of the sections or
subsections which they head.

 

4



--------------------------------------------------------------------------------

 

Duly executed as of the date first written above.

 

 

HUGHES ELECTRONICS CORPORATION

By:

 

                                                                              
                  

Name:

Title:

 

GENERAL MOTORS ACCEPTANCE CORPORATION

By:

 

                                                                              
                  

Name:

Title:

 

5



--------------------------------------------------------------------------------

AMENDMENT NO. 1

GMAC INTERCREDITOR AGREEMENT

 

THIS AMENDMENT NO. 1 dated as of November     , 2002 (this “Amendment”) to the
Intercreditor Agreement referenced below, is by and among GENERAL MOTORS
ACCEPTANCE CORPORATION, a Delaware corporation, BANK OF AMERICA, N.A., as
Administrative Agent under the Bank Credit Agreement, BANK OF AMERICA, N.A., as
Collateral Agent and HUGHES ELECTRONICS CORPORATION, a Delaware corporation.
Capitalized terms used but not otherwise defined herein shall have the meanings
provided in the Intercreditor Agreement.

 

WITNESSETH

 

WHEREAS, the parties hereto entered into that Intercreditor Agreement dated as
of February 20, 2002 (as amended and modified, the “Intercreditor Agreement”)
among General Motors Acceptance Corporation, a Delaware corporation, Bank of
America, N.A., as Administrative Agent under the Bank Credit Agreement, Bank of
America, N.A., as Collateral Agent, and Hughes Electronics Corporation, a
Delaware corporation, in connection with amendment of the Bank Credit Agreement,
establishment of the GMAC Credit Facility and the grant of certain collateral
interests in connection therewith; and

 

WHEREAS, the Bank Credit Agreement and GMAC Credit Agreement are being amended,
and the Intercreditor Agreement needs to be amended on account thereof;

 

WHEREAS, the parties hereto have agreed to amendment of the Intercreditor
Agreement as provided herein;

 

NOW, THEREFORE, IN CONSIDERATION of these premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

 

Section 1 Amendments to the Intercreditor Agreement. The Intercreditor Agreement
is amended in the following respects:

 

1.1 The recitals are amended in their entirety to read as follows:

 

WHEREAS, a $750 million revolving credit facility (the “Bank Credit Facility”)
was established in favor of Hughes Electronics Corporation, a Delaware
corporation (the “Company” or the “Borrower”), pursuant to the terms of that
Amended and Restated Revolving Credit Agreement (Multi-Year Facility) dated as
of November 24, 1999 (as amended, modified, supplemented, increased, extended,
restated or replaced, the “Bank Credit Agreement”) among the Company, as
borrower, the financial institutions identified therein, as lenders, and Bank of
America, N.A., as administrative agent;

 

WHEREAS, the Company has agreed to a merger (the “Proposed Merger”) with
EchoStar Communications Corporation, a Nevada corporation (“EchoStar”), pursuant
to the terms of that Agreement and Plan of Merger made and entered into as of
October 28, 2001, by and between EchoStar and the Company, as amended from time
to time;

 

WHEREAS, GMAC provided $2 billion in financing to the Company (the “GMAC Credit
Facility”), pursuant to the terms of that Revolving Credit Agreement dated as of
October 1, 2001 (as amended and modified by a First Amendment dated February 20,
2002, and as may hereafter be amended and modified, the “GMAC Credit Agreement”)
between the Company, as borrower, and GMAC, as lender, consisting of up to $500
million in revolving credit financing



--------------------------------------------------------------------------------

evidenced by a promissory note in the principal amount of $500 million (as
amended and modified, the “GMAC Shared Collateral Note”) secured by the same
collateral securing the Bank Credit Facility and the remaining amount of such
financing evidenced by a promissory note in the principal amount of $1.5 billion
(as amended and modified, the “GMAC Cash Secured Note”) secured by funds
advanced by the Company to GMAC pursuant to that certain Loan Set-Off and
Security Agreement dated as of October 1, 2001, (as amended and modified, the
“GMAC Security Agreement”), with such funds being held on deposit in the Credit
Balance Account (as defined below), such Credit Balance Account being pledged
for the exclusive benefit of GMAC;

 

WHEREAS, in connection with and anticipation of the Proposed Merger the lenders
under the Bank Credit Agreement amended the Bank Credit Facility pursuant to
Amendment No. 6 dated as of February 20, 2002 and Amendment No. 7 dated as of
March 20, 2002 to provide for, among other things, an increase in the aggregate
amount of commitments thereunder to up to $2.0 billion and delivery of
subsidiary guaranties and collateral;

 

WHEREAS, the Bank Credit Facility is being amended pursuant to the terms of
Amendment No. 8 to provide, among other things, for (i) transfer by GMAC of $500
million in revolving credit commitments evidenced by the GMAC Shared Collateral
Note under the GMAC Credit Agreement to $500 million in revolving credit
commitments as a lender under the Bank Credit Agreement, (ii) modification of
the loans and commitments under the Bank Credit Agreement providing for an
aggregate credit facility of $1.933 billion (including the commitments of GMAC),
and (iii) extension of the termination and maturity dates applicable to the
loans and commitments under the Bank Credit Agreement;

 

WHEREAS, the GMAC Credit Agreement is being amended to reflect the foregoing
transfer of revolving commitments to the Bank Credit Facility and to provide,
among other things, for termination of the commitments under and repayment of
the loans evidenced by the GMAC Shared Collateral Note;

 

WHEREAS, after giving effect to the foregoing amendment, the $1.5 billion in
financing evidenced by the GMAC Cash Secured Note under the GMAC Credit
Agreement will remain in effect;

 

WHEREAS, this Intercreditor Agreement is required by the terms of the Bank
Credit Agreement;

 

1.2 In Section 1 (Definitions), the definitions of “Bankruptcy Event”, “GMAC
Shared Collateral Debt” and “Sharing Event” are deleted, and the following
definitions are amended to read as follows:

 

“Bank Debt” means all loans and obligations (including principal, interest,
fees, indemnities and all other amounts, and including interest accruing after
commencement of a proceeding in bankruptcy, reorganization or insolvency,
whether or not allowable as a claim), whether now or hereafter outstanding or
incurred, owing under the Bank Credit Agreement and the other Loan Documents
relating thereto (as referenced and defined therein), including guaranty
obligations, if any, given in respect of the loans and obligations owing under
the Bank Credit Agreement and the other Loan Documents relating thereto, in each
case as amended, modified, supplemented, increased, extended, renewed or
replaced.

 

“Other Guaranty Shared Collateral Debt” means those guaranty obligations of the
Company in respect of loans, letters of credit reimbursement obligations and
lines of credit

 

2



--------------------------------------------------------------------------------

extended to its subsidiaries as set forth on Schedule 8.1B to the Bank Credit
Agreement by those Banks thereunder that have entered into an Intercreditor
Agreement with the Administrative Agent and the Collateral Agent, in each case
as amended, modified, supplemented, extended, renewed or replaced; provided,
however, in no event shall the principal amount of the Other Guaranty Shared
Collateral Debt exceed $150 million and interest thereon.

 

1.3 Section 2.1(b) (Shared Collateral) is amended to read as follows:

 

(b) Shared Collateral. The Company will provide, and will cause certain
subsidiaries to provide, collateral interests in substantially all their
personal property in which the collateral interests may be perfected by the
filing of Uniform Commercial Code financing statements and in certain capital
stock or other equity interests in certain subsidiaries (the “Shared Collateral”
which term shall, for the avoidance of doubt, include all collateral in which
the Collateral Agent now or in the future has a lien pursuant to the Collateral
Documents, except that such term will not include the capital stock of PAS
unless the inclusion of such capital stock is consented to in writing by the
Administrative Agent (or, if there is no Administrative Agent, the Majority
Banks)) as security for (i) the Bank Debt, (ii) the Other Guaranty Shared
Collateral Debt, and (iii) obligations under those interest rate protection,
foreign currency exchange agreements and similar agreements with lenders under
the Bank Credit Agreement or with their affiliates identified on Schedule 2.1(b)
or with the written approval of the Administrative Agent (or if there is no
Administrative Agent, the Majority Banks) (collectively, as more particularly
described in the Collateral Documents, the “Shared Collateral Secured
Obligations”). In each case, the liens and security interests in the Shared
Collateral will be given as common shared liens and interests in favor of the
Collateral Agent and shall rank pari passu for the ratable benefit of the
holders of the Shared Collateral Secured Obligations. Notwithstanding anything
contained herein or in any other agreement to the contrary, including but not
limited to the Bank Credit Agreement and the Collateral Documents, the Credit
Balance Account shall not be deemed Shared Collateral.

 

1.4 Section 2.2 (Undertakings), Section 2.4 (Proceeds of Collateral), Section
2.5 (Release and Disposition of Collateral), Section 2.6 (Restrictions on
Transfer of Shared Collateral Debt), Section 2.7 (Replacement of Collateral
Agent), Section 2.8 (Intercreditor Arrangements in Bankruptcy), Section 2.9
(Liability of Collateral Agent) and Section 2.10 (Indemnification of Collateral
Agent) are hereby deleted and replaced with “[Intentionally Omitted]”.

 

1.5 Section 3.3 (Termination) is amended to read as follows:

 

3.3 Termination. This Agreement shall terminate upon payment in full (without
refinancing or replacement) of all of the Shared Collateral Secured Obligations
and expiration or termination of the commitments relating thereto.

 

Section 2 Conditions Precedent. This Amendment shall become effective
immediately upon satisfaction of each of the following conditions, each in form
and substance satisfactory to the Administrative Agent and the Banks:

 

(a) counterparts of this Amendment duly executed by all the parties hereto;

 

(b) confirmation that Amendment No. 8 has been approved by the Banks and has
been duly executed and delivered by the Company and the other parties thereto.

 

Section 3 Miscellaneous.

 

3



--------------------------------------------------------------------------------

 

3.1 This Amendment may be executed in any number of counterparts, each of which
when so executed and delivered shall be deemed an original, and it shall not be
necessary in making proof of this Amendment to produce or account for more than
one such counterpart. Delivery by any party hereto of an executed counterpart
hereof by facsimile shall be effective as such party’s original executed
counterpart and shall constitute a representation that such party’s original
executed counterpart will be delivered.

 

3.2 This Amendment shall be deemed to be a contract made under, and for all
purposes shall be construed in accordance with the laws of the State of New
York.

 

[remainder of page intentionally left blank]

 

 

4



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

GENERAL MOTORS ACCEPTANCE CORPORATION

By:

 

                                                                              
                  

Name

Title:

 

BANK OF AMERICA, N.A.,

as Administrative Agent for and on behalf of the lenders under the Bank Credit
Agreement

By:

 

                                                                              
                  

Name

Title:

 

BANK OF AMERICA, N.A.

as Collateral Agent

By:

 

                                                                              
                  

Name

Title:

 

HUGHES ELECTRONICS CORPORATION,

a Delaware corporation

By:

 

                                                                              
                  

Name

Title:



--------------------------------------------------------------------------------

 

FIRST AMENDMENT

 

THIS FIRST AMENDMENT is dated as of February 20, 2002 (this “Amendment”) between
HUGHES ELECTRONICS CORPORATION, a corporation organized and existing under the
laws of Delaware (the “Borrower”) and GENERAL MOTORS ACCEPTANCE CORPORATION, a
corporation organized under the laws of Delaware (the “Lender”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower and the Lender have agreed to amend the Revolving Credit
Agreement dated as of October 1, 2001 (the “Credit Agreement”) in the manner
provided below; and

 

WHEREAS, the Borrower and the Lender have agreed to amend the Loan Set-Off and
Security Agreement dated as of October 1, 2001 (the “Loan Set-Off and Security
Agreement”) in the manner provided below.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1. Defined Terms. Terms defined in the Credit Agreement shall have their defined
meanings when used herein.

 

2. Amendment of the Credit Agreement. The Credit Agreement (including the
Exhibits thereto) is hereby amended in accordance with Exhibit A hereto: (a) by
deleting each term thereof which is lined out; and (b) by inserting each term
thereof which is double underlined, in each case in the place where such term
appears therein.

 

3. Amendment of the Loan Set-Off and Security Agreement. The Loan Set-Off and
Security Agreement is hereby amended in accordance with Exhibit B hereto: (a) by
deleting each term thereof which is lined out; and (b) by inserting each term
thereof which is double underlined, in each case in the place where such term
appears therein.

 

4. Execution of Intercreditor Agreement. Concurrently with the execution of this
Amendment, (a) the Existing Credit Agreement is being amended and restated in
its entirety as set forth in Exhibit C (as so amended and restated, or as
hereafter amended, modified or supplemented, the “Existing Credit Agreement”);
and (b) the Borrower, the Lender and Bank of America are entering into an
Intercreditor Agreement in the form attached as Exhibit D (such agreement, as
amended, modified or supplemented from time to time, the “Intercreditor
Agreement”).

 

5. Modification of Credit Agreement. Notwithstanding anything in the Credit
Agreement to the contrary, the Credit Agreement shall be modified as follows:

 

(a) The “Termination Date” (as defined in the Credit Agreement) shall have the
same meaning as given such term in the Existing Credit Agreement.



--------------------------------------------------------------------------------

 

(b)   The Representations and Warranties of Borrower (as provided in Section 6
of the Credit Agreement) shall not be applicable and in lieu of such, the
“Representations and Warranties of Borrower” in Section 6 of the Existing Credit
Agreement (and all related definitions in the Existing Credit Agreement, to the
extent not otherwise defined in the Credit Agreement) shall instead apply.
Notwithstanding the foregoing, any reference in Section 6 of the Existing Credit
Agreement to Banks, Majority Banks or Administrative Agent shall be deemed to be
the Lender for the purposes of the Credit Agreement.

 

(c)   The Affirmative Covenants of Borrower (as provided in Section 7 of the
Credit Agreement) shall not be applicableand in lieu of such covenants, the
“Affirmative Covenants of Borrower” in Section 7 of the Existing Credit
Agreement (and all related definitions in the Existing Credit Agreement, to the
extent not otherwise defined in the Credit Agreement) shall instead apply.
Notwithstanding the foregoing, any reference in Section 7 of the Existing Credit
Agreement to Banks, Majority Banks or Administrative Agent shall be deemed to be
the Lender for the purposes of the Credit Agreement.

 

(d)   The Negative Covenants of Borrower (as provided in Section 8 of the Credit
Agreement) shall not be applicable and in lieu of such covenants, the “Negative
Covenants of Borrower” in Section 8 of the Existing Credit Agreement (and all
related definitions in the Existing Credit Agreement, to the extent not
otherwise defined in the Credit Agreement) shall instead apply. Notwithstanding
the foregoing, any reference in Section 8 of the Existing Credit Agreement to
Banks, Majority Banks or Administrative Agent shall be deemed to be the Lender
for the purposes of the Credit Agreement.



--------------------------------------------------------------------------------

 

(e) The Events of Default (as provided in Section 9 of the Credit Agreement)
shall not be applicable and in lieu of such Events of Default, the “Events of
Default” in Section 9.1 of the Existing Credit Agreement (and all related
definitions in the Existing Credit Agreement, to the extent not otherwise
defined in the Credit Agreement) shall instead apply. Notwithstanding the
foregoing, any reference in Section 9.1 of the Existing Credit Agreement to
Banks, Majority Banks or Administrative Agent shall be deemed to be the Lender
for the purposes of the Credit Agreement.

 

6. Termination of Intercreditor Agreement or Existing Credit Agreement. If (i)
the Intercreditor Agreement shall have terminated or (ii) the Lender shall cease
to be a party to the Exiting Credit Agreement for any reason whatsoever, then
the provisions of Section 5 of this Amendment shall remain applicable and in
full force and effect, provided that the Termination Date, Representations and
Warranties of Borrower, Affirmative Covenants of Borrower, Negative Covenants of
Borrower and Events of Default (each as defined in the Existing Credit
Agreement) in effect on the date of such event described in clause (i) or (ii)
hereof shall remain applicable irrespective of any further amendments of the
Existing Credit Agreement made after such date, and provided further that the
remainder of the Credit Agreement in the form attached as Exhibit A shall be
effective.

 

7. No Other Amendments. Except as expressly stated herein, the provisions of the
Credit Agreement and the Loan Set-Off and Security Agreement are and shall
remain in full force and effect.

 

8. Amendment; Consent. This Amendment shall be effective upon execution by the
Borrower and the Lender.

 

9. Governing Law; Counterparts.



--------------------------------------------------------------------------------

 

(a) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

(b) This Amendment may be executed in any number of counterparts, all of which
counterparts, taken together, shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their respective proper and duly authorized officers as of the
day and year first above written.

 

HUGHES ELECTRONICS CORPORATION

By:

 

                                                                              
                  

Title

 

GENERAL MOTORS ACCEPTANCE CORPORATION

By:

 

                                                                              
                  

Title



--------------------------------------------------------------------------------

 

EXHIBIT A

 

CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

EXHIBIT B

 

LOAN SET-OFF AND SECURITY AGREEMENT



--------------------------------------------------------------------------------

 

EXHIBIT C

 

BANK CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

EXHIBIT D

 

INTERCREDITOR AGREEMENT



--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT AND CONSENT

 

The undersigned are parties to that certain Indemnification Agreement dated as
of October 1, 2001, a copy of which is attached hereto as Exhibit A (the
“Indemnification Agreement”), which agreement was executed in connection with
that certain Credit Agreement by and between Hughes Electronics Corporation and
General Motors Acceptance Corporation (as amended, the “Credit Agreement”).

 

The undersigned hereby acknowledge and consent to the amendment of the Credit
Agreement by that certain Second Amendment dated as of November 26, 2002, a copy
of which is attached hereto as Exhibit B (the “Second Amendment”), and any
further amendments to the Credit Agreement, and hereby agree that
notwithstanding such Second Amendment or further amendments that the terms and
conditions of the Indemnification Agreement shall remain in full force and
effect.

 

This Acknowledgment and Consent may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, and all of said
counterparts taken together shall constitute one and the same instrument.

 

Dated: November      2002

“Hughes”

 

HUGHES ELECTRONICS CORPORATION

By:

 

                                                                              
                  

Name:

Title:

 

“Majority Owner”

 

GENERAL MOTORS CORPORATION

By:

 

                                                                              
                  

Name:

Title:

 

“Lender”

 

GENERAL MOTORS ACCEPTANCE CORPORATION

By:

 

                                                                              
                  

Name:

Title:



--------------------------------------------------------------------------------

 

EXHIBIT A

 

INDEMNIFICATION AGREEMENT



 

2



--------------------------------------------------------------------------------

 

EXHIBIT B

 

SECOND AMENDMENT

 

3